 

Exhibit 10.13

 

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (this "Lease") is made as of February 27, 2020,
between UTICA LEASECO, LLC, its successors and assigns ("Lessor"), 5J TRUCKING,
a Texas limited liability company, d/b/a 5J and 5J Trucking, LLC (“5J
Trucking”), its successors and permitted assigns, and 5J OILFIELD SERVICES, LLC,
a Texas limited liability company (“5J Oil”), its successors and permitted
assigns (hereafter referred to both individually, and collectively (if more than
one), as "Lessee"). Each duty, obligation, representation, warranty, covenant,
and agreement of Lessee under this Lease, or any document, exhibit, schedule,
rider, or other instrument incorporated herein by reference, is made jointly and
severally by each party comprising Lessee, and their respective permitted
successors and assigns.

 

Lessee desires to lease from Lessor the equipment and other property
(collectively, the "Equipment") described in each Equipment Schedule executed
pursuant to this Lease (each, a "Schedule"), with each Schedule incorporating by
reference the terms and conditions of this Lease. The term “Lease” shall also
incorporate by reference all Schedules and any Riders entered into with respect
to such Schedules. Certain definitions and construction of certain of the terms
used in this Lease are provided in Section 19 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:

 

1.      AGREEMENT TO LEASE; TERM. This Lease is effective as of the date
specified above. By entering into a Schedule, Lessor leases the Equipment
described therein to Lessee, and Lessee leases such Equipment from Lessor, in
each case, subject to the terms and conditions in this Lease and such Schedule
and all other Schedules, Riders, Exhibits and all of the other documents and
agreements executed in connection herewith (collectively, the “Lease
Documents”). Each Schedule, incorporating the terms and conditions of this
Lease, will, at Lessor’s option, constitute a separate instrument of lease. The
term of lease with respect to each item of Equipment leased under a Schedule
shall commence on the date of execution of such Schedule and continue for the
term provided in that Schedule.

 

2.       RENT. Lessee shall pay Lessor (a) the rental installments (“Basic
Rent”) as and when specified in each Schedule, without demand, and (b) all of
the other amounts payable in accordance with this Lease, such Schedule and/or
any of the other Lease Documents (“Other Payments”, and together with the Basic
Rent, collectively, the "Rent"). Upon Lessee’s execution thereof, the related
Schedule shall constitute a non-cancelable net lease, and Lessee's obligation to
pay Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the "Suppliers"), or anyone else, for any reason whatsoever
(each, an “Abatement”). Lessee agrees that all Rent shall be paid in accordance
with Lessor’s or Assignee’s written direction. Time is of the essence. If any
Rent is not received by Lessor within five (5) business days of the due date (or
the next business day if the 5th day of such grace period is a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address), Lessee shall pay a late charge equal to ten (10%)
percent of the amount (the “Late Fee”). In addition, in the event that any
payment or any other amount due hereunder is not processed or is returned on the
basis of insufficient funds, upon demand, Lessee shall pay Lessor a charge equal
to five (5%) percent of the amount of such payment. Basic Rent shall be adjusted
periodically based on fluctuations of the Comerica Prime Rate (defined below),
as set forth in this paragraph.  Commencing on July 1, 2020 and on each July 1
and January 1 thereafter (each a “Determinate Date”), Lessor shall determine the
current prime rate publicly announced by Comerica Bank (the “Comerica Prime
Rate”).  If on any such Determination Date, the Comerica Prime Rate has
increased .25% in excess of 4.75% (“Surcharge Base Rate”), Lessor will increase
the Basic Rent by $3,310.65 per month for each .25% increase in the Surcharge
Base Rate (the “Surcharge Amount”).  At each Determination Date following the
initial application of the Surcharge Amount, Lessor shall thereafter adjust the
Basic Rent in the amount of the Surcharge Amount for each .25% fluctuation in
the Surcharge Base Rate.  The Surcharge Amount addition (or reduction, if
applicable), will be added to (or decreased from, if applicable) the monthly
Basic Rent due under the Lease, and will be due and payable with the next
regularly scheduled Basic Rent payment under such Schedule and on each payment
date thereafter, until it is recalculated on each January 1 or July 1
thereafter, as applicable.  In the event that there are no Surcharge Base Rate
increases in excess of .25%, the Surcharge will not be applicable.  In no event
shall the Basic Rent payment reduce below the amount set forth in the Schedule. 

 



1

 

 

.   This surcharge will be added to the monthly Basic Rent due under the Lease,
and be due and payable with the next regularly scheduled Basic Rent payment
under such Schedule and on each payment date thereafter.

 

3.       REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE. Lessee
represents, warrants and agrees that, as of the effective date of this Lease and
of each Schedule: (a) Lessee has the form of business organization indicated,
and is and will remain duly organized and existing in good standing under the
laws of the place of organization specified, under Lessee’s signature and is
duly qualified to do business wherever necessary to perform its obligations
under the Lease Documents, including each jurisdiction in which the Equipment is
or will be located. Lessee’s legal name is as shown in the preamble of this
Lease; and Lessee’s Federal Employer Identification Number and organizational
number are as set forth under Lessee’s signature. Within the previous six (6)
years, Lessee has not changed its name, done business under any other name, or
merged or been the surviving entity of any merger, except as disclosed to Lessor
in writing. Lessee covenants that it will inform Lessor in writing prior to any
changes in ownership or management of Lessee. (b) The Lease Documents (1) have
been duly authorized by all necessary action consistent with Lessee’s form of
organization, (2) do not require the approval of, or giving notice to, any
governmental authority, (3) do not contravene or constitute a default under any
applicable law, Lessee’s organizational documents, or any agreement, indenture,
or other instrument to which Lessee is a party or by which it may be bound, and
(4) constitute legal, valid and binding obligations of Lessee enforceable
against Lessee, in accordance with the terms thereof. (c) There are no pending
actions or proceedings to which Lessee is a party, and there are no other
pending or threatened actions or proceedings of which Lessee has knowledge,
before any court, arbitrator or administrative agency, which, either
individually or in the aggregate, would have a Material Adverse Effect. As used
herein, "Material Adverse Effect" shall mean (i) a materially adverse effect on
the business, condition (financial or otherwise), operations, performance or
properties of Lessee, or on Lessor’s rights and remedies under this Lease, or
(ii) a material impairment of the ability of Lessee to perform its obligations
under or remain in compliance with such Schedule or any of the other Lease
Documents. Further, Lessee is not in default under any financial or other
material agreement that, either individually, or in the aggregate, would have a
Material Adverse Effect. (d) All of the Equipment covered by such Schedule is
located solely in the jurisdiction(s) specified in such Schedule. (e) Under the
applicable laws of each such jurisdiction, such Equipment consists (and shall
continue to consist) solely of personal property and not fixtures. Such
Equipment is removable from and is not essential to the premises at which it is
located. (f) The financial statements of Lessee (copies of which have been
furnished to Lessor) have been prepared in accordance with generally accepted
accounting principles consistently applied ("GAAP"), and fairly present Lessee's
financial condition and the results of its operations as of the date of and for
the period covered by such statements, and since the date of such statements
there has been no material adverse change in such conditions or operations. (g)
With respect to any Collateral, Lessee has good and marketable title to, rights
in, and/or power to transfer a security interest therein in accordance with this
Agreement. (h) The prior owner of the Equipment is not an affiliate of Lessee.
(i) The purchase of the Equipment represented an arms’ length transaction and
the purchase price for the Equipment specified therein is the amount obtainable
in an arms’ length transaction between a willing and informed buyer and a
willing and informed seller under no compulsion to sell.

 



2

 

 

4.       FURTHER ASSURANCES AND OTHER COVENANTS. Lessee agrees as follows: (a)
Upon Lessor’s request, Lessee will furnish Lessor with (1) Lessee's balance
sheet, statement of income and statement of retained earnings, prepared in
accordance with GAAP, certified by a recognized firm of certified public
accountants, within one hundred twenty (120) days of the close of each fiscal
year of Lessee, (2) Lessee’s quarterly financial report certified by the chief
financial officer of Lessee, within sixty (60) days of the close of each fiscal
quarter of Lessee, and (3) all of Lessee’s Forms 10-K and 10-Q, if any, filed
with the Securities and Exchange Commission (“SEC”) as and when filed (by
furnishing these SEC forms, or making them publicly available in electronic
form, in each case, within the time periods set forth in clauses (1) and (2),
Lessee shall be deemed to have satisfied the requirements of clauses (1), (2)
and (3)). (b) Lessee shall obtain and deliver to Lessor and/or promptly execute
or otherwise authenticate any documents, filings, waivers (including any
landlord and mortgagee waivers and/or subordination and lien waiver agreements),
releases and other records, and will take such further action as Lessor may
request in furtherance of Lessor’s rights under any of the Lease Documents.
Lessee covenants that there are currently no mortgages on the premises on which
the Equipment is located, and that in the event any mortgages are granted on
such premises, Lessee shall immediately obtain mortgagee waivers in form and
substance satisfactory to Lessor from any such mortgagees. Lessee will deliver
to Lessor any additional information reasonably requested by Lessor relating to
the Equipment and/or the general financial condition of Lessee. Lessee
irrevocably authorizes Lessor to file Uniform Commercial Code financing
statements (“UCCs“), and other filings with respect to the Equipment, including
a registration of lien in the lien registry of any appropriate government agency
and, to the extent any of the Equipment constitutes a motor vehicle(s),
certificates of title or other similar documentation naming Lessor as first
lienholder, with the titling agency in the appropriate jurisdiction. Without
Lessor’s prior written consent, Lessee agrees not to file any corrective or
termination statements or partial releases with respect to any UCCs filed by
Lessor pursuant to this Lease. (c) Lessee shall provide written notice to
Lessor: (1) thirty (30) days prior to any change in Lessee’s name or
jurisdiction or form of organization or any change of ownership or management of
Lessee; (2) promptly upon the occurrence of any Event of Default (as defined in
Section 15) or event which, with the lapse of time or the giving of notice, or
both, would become an Event of Default (a "Default"); and (3) promptly upon
Lessee becoming aware of any alleged violation of applicable law relating to the
Equipment or this Lease. (d) Lessee has been advised by Lessor that the USA
Patriot Act establishes minimum standards of account information to be collected
and maintained by Lessor, and that to help the government fight the funding of
terrorism and money laundering activities, Federal law requires (to the extent
applicable) all financial institutions to obtain, verify and record information
that identifies each person who opens an account; and specifically, this means
that when Lessee executes this Lease, Lessor may ask for Lessee’s name and
address, the date of birth of the officers executing this Lease, and other
information that will allow Lessor to identify Lessee; and that Lessor may also
ask to see the driver’s license or other identifying documents of the officers
of Lessee executing this Lease. (e) Lessee is and will remain in full compliance
with all applicable laws including, without limitation, (i) ensuring that no
person who owns a controlling interest in or otherwise controls Lessee is or
shall be (A) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation, or (B) a person designated
under Sections 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations. (f) on the first day of each month,
Lessee shall furnish to Lessor a location report listing all locations on which
Equipment is located, in form and substance satisfactory to Lessor. (g) within
30 days of delivery of all Equipment, install on and provide Lessor access to
GPS on all Equipment, as satisfactory to Lessor in its sole discretion. (h)
Lessee will not pay any dividend, or make any other distribution on account of
any shares of any class of its equity interests, or redeem, purchase, or
otherwise acquire directly or indirectly, any shares of any class of its equity
interests. (i) Lessee will not pay salaries, bonuses, profit sharing payments or
any other compensation of any kind to any shareholders, guarantors, affiliates,
managers, officers, management level employee, or directors, whether as
officers, directors, employees, shareholders, managers or otherwise, in excess
of 110% of that paid in the prior fiscal year. Lessee may not pay any consulting
or management fees to shareholders, subsidiaries, affiliates, managers, officers
or directors without the prior written consent of the Lessee. (j) Lessee will
not enter into, or permit or suffer to exist, any transaction or arrangement
with any shareholder, employee, director, officer, affiliate, or shareholder of
management, except on terms that are the same as to what that shareholder,
employee, director, officer, affiliate, or shareholder of management could
obtain in arm’s-length transactions, with persons who have no relationship with
any such shareholder, employee, director, officer, affiliate, or shareholder of
management.

 



3

 

 

5.       CONDITIONS PRECEDENT TO THIS LEASE. On the terms and conditions
contained herein, Lessor hereby agrees to lease any Equipment under a Schedule,
upon Lessor's determination that all of the following have been satisfied: (a)
Lessor having received the following, in form and substance satisfactory to
Lessor: (1) evidence as to due compliance with the insurance provisions of
Section 11; (2) UCCs, real property waivers and all other filings required by
Lessor; (3) a certificate of an appropriate officer of Lessee certifying (A)
resolutions duly authorizing the transactions contemplated in the applicable
Lease Documents, and (B) the incumbency and signature of the officers of Lessee
authorized to execute such documents; (4) the only manually executed original of
the Schedule, and counterpart originals of all other Lease Documents; (5)
evidence satisfactory to Lessor of the ownership and title to the Equipment,
including, without limitation, certifications of the same; and (6) such other
documents, agreements, instruments, certificates, opinions, and assurances, as
Lessor may require. (b) All representations and warranties provided by Lessee in
favor of Lessor in any of the Lease Documents shall be true and correct on the
effective date of the related Schedule (Lessee's execution and delivery of the
Schedule shall constitute Lessee’s acknowledgment of the same). (c) There shall
be no Default or Event of Default under the Schedule or any other Lease
Documents. The Equipment shall be at the locations disclosed in writing to
Lessor by Lessee, as evidenced by the Schedule or location report, and shall be
in the condition and repair required hereby; and on the effective date of such
Schedule Lessee shall have good and marketable title to the Equipment described
therein, free and clear of any claims, liens, attachments, rights of others and
legal processes ("Liens").

 

6.       ACCEPTANCE UNDER LEASE. Lessee covenants and agrees that Lessee is
already in possession of the Equipment and that Lessee’s possession of the
Equipment shall be deemed acceptance of the Equipment, even if Lessee fails to
execute and deliver a Schedule describing such Equipment. Each Schedule will
evidence Lessee's unconditional and irrevocable acceptance under the Schedule of
the Equipment described therein.

 



4

 

 

7.       USE AND MAINTENANCE. Except as may be otherwise specified on any
Schedule, (a) Lessee shall (1) use the Equipment solely in the continental
United States and in the conduct of its business, for the purpose for which the
Equipment was designed, in a careful and proper manner, and shall not
permanently discontinue use of the Equipment; (2) operate, maintain, service and
repair the Equipment, and maintain all records and other materials relating
thereto, (A) in accordance and consistent with (i) all maintenance and operating
manuals or service agreements, whenever furnished or entered into, including any
subsequent amendments or replacements thereof, issued by the supplier or service
provider, (ii) the requirements of all applicable insurance policies, (iii)
manufacturer’s recommendations, (iv) the original purchase agreement under which
such Equipment was acquired, so as to preserve all of Lessee’s and Lessor’s
rights thereunder, including all rights to any warranties, indemnities or other
rights or remedies, as and if applicable, (v) all applicable laws, and (vi) the
prudent practice of other similar companies in the same business as Lessee, but
in any event, to no lesser standard than that employed by Lessee for comparable
equipment owned or leased by it; and (B) without limiting the foregoing, so as
to cause the Equipment to be in good repair and operating condition and in at
least the same condition as when delivered to Lessee hereunder, except for
ordinary wear and tear resulting despite Lessee's full compliance with the terms
hereof; (3) provide written notice to Lessor not less than thirty (30) days
after any change of the location of any Equipment (or the location of the
principal garage of any Equipment, to the extent that such Equipment is mobile
equipment) as specified in the Schedule; and (4) not attach or incorporate the
Equipment into any property except for other Equipment in such a manner that the
Equipment may be deemed to have become an accession to or a part of such other
property. (b) Within a reasonable time, Lessee will replace any parts of the
Equipment which become worn out, lost, destroyed, damaged beyond repair or
otherwise unfit for use, by new or reconditioned replacement parts which are
free and clear of all Liens and have a value, utility and remaining useful life
at least equal to the parts replaced (assuming that they were in the condition
required by this Lease). Any modification or addition to the Equipment that is
required by this Lease shall be made by Lessee. An interest in all such parts,
modifications and additions to the Equipment immediately shall vest in Lessor,
without any further action by Lessor or any other person, and they shall be
deemed incorporated in the Equipment for all purposes of the related Schedule.
Unless replaced in accordance with this Section, Lessee shall not remove any
parts originally or from time to time attached to the Equipment, if such parts
are essential to the operation of the Equipment, are required by any other
provision of this Lease or cannot be detached from the Equipment without
interfering with the operation of the Equipment or adversely affecting the
value, utility and remaining useful life which the Equipment would have had
without the addition of such parts. Except as permitted in this Section, Lessee
shall not make any material alterations to the Equipment. (c) Lessee shall
afford Lessor and/or its designated representatives immediate access to the
premises where the Equipment is located for the purpose of inspecting and
appraising such Equipment and all applicable maintenance or other records
relating thereto at any time during normal business hours, at Lessee’s sole cost
and expense. If any discrepancies are found as they pertain to the general
condition of the Equipment, Lessor will communicate these discrepancies to
Lessee in writing. Lessee shall then have thirty (30) days to rectify these
discrepancies at its sole expense. Lessee shall pay all expenses of a
re-inspection by Lessor’s appointed representative, including travel costs.

 

8.       DISCLAIMER; QUIET ENJOYMENT. (a) THE EQUIPMENT IS LEASED HEREUNDER “AS
IS, WHERE IS”. LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS,
ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR ARISING FROM ANY
COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE
LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE
FOREGOING. Without limiting the foregoing, Lessor will not be responsible to
Lessee or any other person with respect to, and Lessee agrees to bear sole
responsibility for, any risk or other matter that is the subject of Lessor’s
disclaimer; and Lessor's agreement to enter into this Lease and any Schedule is
in reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity in this Lease. So long as no Event of Default has occurred and is
continuing, Lessee may exercise Lessor’s rights, if any, under any warranty with
respect to the Equipment. Lessee’s exercise of such rights shall be at its sole
risk, shall not result in any prejudice to Lessor, and may be exercised only
during the term of the related Schedule. Lessee shall not attempt to enforce any
such warranty by legal proceeding without Lessor's prior written approval.
Lessee hereby agrees to indemnify, defend and hold Lessor harmless for any and
all losses, claims or damages suffered by Lessor as a result of warranty claims
brought or threatened by Lessee. (b) Lessor warrants that during the term of
each Schedule, so long as no Event of Default has occurred and is continuing,
Lessee's possession and use of the Equipment leased thereunder shall not be
interfered with by Lessor or anyone rightfully claiming an interest through
Lessor. The preceding warranty is in lieu of all other warranties by Lessor,
whether written, oral or implied, with respect to this Lease or the Equipment.
Any actual or purported breach of this warranty shall not give rise to any
Abatement, but Lessee may bring a direct cause of action against Lessor for any
actual damages directly resulting from any such breach.

 



5

 

 

9.      FEES AND TAXES. Lessee agrees to: (a) (1) if permitted by law, file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all declarations, returns, inventories and other documentation with
respect to any personal property taxes (or any other taxes in the nature of or
imposed in lieu of property taxes) due or to become due with respect to the
Equipment, and if not so permitted by law, to promptly notify Lessor and provide
it with all information required in order for Lessor to timely file all such
declarations, returns, inventories, or other documentation, and (2) pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities;
(b) (1) pay when due as requested by Lessor, and (2) defend and indemnify Lessor
on a net after-tax basis against liability for all license and/or registration
fees, assessments, and sales, use, property, excise, privilege, value added and
other taxes or other charges or fees now or hereafter imposed by any
governmental body or agency upon the Equipment or with respect to the
manufacture, shipment, purchase, ownership, delivery, installation, leasing,
operation, possession, use, return, or other disposition thereof or the Rent
hereunder (other than taxes on or measured solely by the net income of Lessor);
and (c) indemnify Lessor against any penalties, charges, interest or costs
imposed with respect to any items referred to in clauses (a) and (b) above (the
items referred to in clauses (a), (b), and (c) above being referred to herein as
“Impositions”). Any Impositions which are not paid when due and which are paid
by Lessor shall, at Lessor's option, become immediately due from Lessee to
Lessor, together with interest thereon at the Default Rate. Lessee also agrees
to make and cooperate with Lessor with any filings or registrations in any
foreign jurisdiction as requested by Lessor.

 

10.     INTENT; GRANTING CLAUSE. (a) Lessee and Lessor intend that each
Schedule, referencing or incorporating by reference the terms of this Lease,
qualifies as a statutory finance lease under Article 2A of the UCC. To the
extent permitted by applicable law, LESSEE WAIVES ANY RIGHT IT MAY HAVE UNDER
SECTIONS 2A-303 AND 2A-508 THROUGH 2A-522 OF THE UCC. To the extent that this
Lease may be construed as a security agreement, Article 2A of the UCC does not
apply, and each Schedule constitutes the retention of a security interest by
Lessor in the Equipment described therein. Lessee hereby authorizes Lessor to
file one or more UCC-1 financing statements as a “notice filing” with the
Secretary of State of Lessee’s state of incorporation or formation (as the case
may be) and to file any continuation or amendment statements deemed necessary by
Lessor to maintain the effectiveness of such filings. To the extent any of the
Equipment constitutes a motor vehicle(s), Lessee hereby authorizes Lessor to
file certificates of title, naming Lessor as first lienholder, with the titling
agency in the appropriate jurisdiction. (b) In order to secure: (A) the prompt
payment of the Rent and all of the other amounts from time to time outstanding
with respect hereto and to each Schedule, and the performance and observance by
Lessee of all of the provisions hereof and thereof and of all of the other Lease
Documents; and (B) the prompt payment, performance and observance by Lessee of
all other obligations of Lessee to Lessor under any other agreement or
instrument, both now in existence and hereafter created (as the same may be
renewed, extended or modified), including (without limitation) any other Master
Lease Agreements and all Schedules now or hereafter executed pursuant thereto
(collectively, the “Related Lease”); Lessee hereby collaterally assigns, grants,
and conveys to Lessor, a first priority security interest in and lien on all of
Lessee’s right, title and interest in and to all of the following (whether now
existing or hereafter created, and including any other collateral described on
any rider hereto; collectively, the “Collateral”; all terms used in this
sentence but not otherwise defined in the Schedules or this Agreement shall have
meanings given in the UCC): (1) the Lessee's Equipment financed hereunder (to
the extent this Lease is construed as a security agreement), Equipment described
in the attached Schedules or otherwise covered thereby (including all inventory,
fixtures or other property comprising the Equipment), together with all related
software (embedded therein or otherwise) and general intangibles, all additions,
attachments, accessories and accessions thereto whether or not furnished or
financed by the Lessor; (2) all subleases, chattel paper, accounts, accounts
receivable, security deposits, medallions, general intangibles, deposit
accounts, documents, other equipment, instruments, inventory, investment
property, letter of credit rights and any supporting obligations related to any
of the foregoing relating thereto, and any and all substitutions, replacements
or exchanges for any such item of Equipment or other collateral, in each such
case in which Lessee shall from time to time acquire an interest; (3) all books
and records pertaining to the foregoing; (4) all property of Lessee held by
Lessor, including all property of every description, in the custody of or in
transit to Lessor for any purpose, including safekeeping, collection or pledge,
for the account of Lessee or as to which Lessee may have any right or power,
including but not limited to cash and (5) to the extent not otherwise included,
all insurance, substitutions, replacements, exchanges, accessions, proceeds and
products of the foregoing, including without limitation, insurance proceeds. The
collateral assignment, security interest and lien granted herein shall survive
the termination, cancellation or expiration of this Agreement or a particular
Schedule until such time as Lessee’s obligations hereunder, thereunder and under
the other Lease Documents are fully and indefeasibly discharged. The conveyance
contemplated hereby is solely for the purpose of granting to Lessor a security
interest in the Equipment. All Equipment in which an interest is conveyed hereby
shall remain in the possession of Lessee pursuant to the Lease, unless prior
written consent is obtained from Lessor permitting otherwise. (c) If a court of
competent jurisdiction concludes that any amounts hereunder constitute the
payment of interest, it shall be at an interest rate that is equal to the lesser
of the maximum lawful rate permitted by applicable law or the effective interest
rate used by Lessor in calculating such amounts. To that end, it is agreed that
the rate of interest hereunder shall not, at any time, exceed any applicable
lawful limitation on the rate or amount of interest that may be chargeable
hereunder (the “Interest Rate Limitation”). In the event that the rate of
interest otherwise applicable hereunder (including any sums paid independent of
this Lease and properly determined under applicable law to be interest) shall
exceed the Interest Rate Limitation, the interest rate applicable to this Lease
shall automatically be reduced to the maximum interest rate which does not
exceed the Interest Rate Limitation, and sums paid as interest which would cause
the effective rate of interest hereunder to exceed the Interest Rate Limitation
shall be applied to reduce the principal balance due hereunder, if any, or
otherwise refunded to Lessee. (d) Lessee hereby acknowledges and agrees that, to
the extent that Lessor’s participation in any purchase and lease of an item or
items of Equipment pursuant to this Lease constitutes a financing of Lessee’s
acquisition of such item or items of Equipment, Lessee’s repayment of the
amounts of such financing shall apply on a “first-in/first-out” basis so that
portions of the amounts of such financing used to purchase such item or items of
Equipment shall be deemed repaid in the chronological order of the use of such
amounts to purchase the same.

 



6

 

 

11.     INSURANCE. Upon acceptance under a Schedule, Lessee shall maintain
all-risk insurance coverage with respect to the Equipment insuring against,
among other things: (a) any casualty to the Equipment (or any portion thereof),
including loss or damage due to fire and the risks normally included in extended
coverage, malicious mischief and vandalism, for not less than the greater of
full replacement value of the Equipment or the Stipulated Loss Value thereof (as
the same may be adjusted pursuant to Section 16 below); and (b) any commercial
liability arising in connection with the Equipment, including both bodily injury
and property damage with a combined single limit per occurrence of not less than
the amount specified in the Schedule; having a deductible reasonably
satisfactory to Lessor. Lessor shall have the right to contact Lessee’s
insurance provider at any time. Lessee covenants to provide Lessor prior written
notice of any changes to the insurance coverage required hereunder. Lessee shall
cause to be provided to Lessor, not less than fifteen (15) days prior to the
scheduled expiration or lapse of such insurance coverage, evidence satisfactory
to Lessor of renewal or replacement coverage. The required insurance policies
(including endorsements) shall (i) be in form and amount reasonably satisfactory
to Lessor, and written by insurers of recognized reputation and responsibility
satisfactory to Lessor (but such insurer shall carry a current rating by A.M.
Best Company of at least "A" for a general policyholder and a financial rating
of at least "VIII"), (ii) be endorsed to name Lessor and Comerica Bank, N.A. as
an additional insured (but without responsibility for premiums) and lender’s
loss payee (although in this instance, “lender” is the Lessor) and loss payee,
(iii) provide that any amount payable under the required casualty coverage shall
be paid directly to Lessor as sole loss payee, and (iv) provide for thirty (30)
days’ written notice by such insurer of cancellation, material change, or
non-renewal. In the event Lessee fails to maintain insurance for the Equipment
as required hereunder, upon Lessor’s receipt of notice of or otherwise
knowledge: (i) of an unpaid insurance premium; (ii) of a termination or
cancellation of any required insurance policy; or (iii) that a required
insurance policy is not to be renewed and Lessee fails to provide replacement
coverage at least fifteen (15) days prior to the termination of existing
coverage, Lessor may, at its option, procure and substitute another policy of
insurance in the amount required pursuant to the foregoing terms of this Lease
with such companies as Lessor may select, the cost of which shall be paid by
Lessee upon demand. All sums paid by Lessor in procuring said insurance that are
not promptly reimbursed by Lessee shall be added to Rent due under the Lease,
and shall be immediately due and payable without notice, with interest thereon
at the Default Rate.

 



7

 

 

12.    LOSS AND DAMAGE. (a) At all times during the term of this Lease, Lessee
shall indemnify and hold Lessor harmless for losses arising from the loss,
theft, confiscation, taking, unavailability, damage or partial destruction of
the Equipment and Lessee shall not be released from its obligations under any
Schedule or other Lease Document in any such event. (b) Lessee shall provide
prompt written notice to Lessor of any Total Loss or any material damage to the
Equipment. Any such notice must be provided together with any damage reports
provided to any governmental authority, the insurer, and any documents
pertaining to the repair of such damage, including copies of work orders, and
all invoices for related charges. (c) Without limiting any other provision
hereof, Lessee shall repair all damage to any item of Equipment from any and all
causes, other than a Total Loss, so as to cause it to be in the condition and
repair required by this Lease. (d) A “Total Loss” shall be deemed to have
occurred to an item of Equipment upon: (1) the actual or constructive total loss
of any item of the Equipment, (2) the loss, disappearance, theft or destruction
of any item of the Equipment, or damage to any item of the Equipment that is
uneconomical to repair or renders it unfit for normal use, or (3) the
condemnation, confiscation, requisition, seizure, forfeiture or other taking of
title to or use of any item of the Equipment or the imposition of any Lien
thereon by any governmental authority. On the next rent payment date following a
Total Loss (a “Loss Payment Date”), Lessee shall pay to Lessor the Basic Rent
due on that date plus the greater of the (i) Stipulated Loss Value of or (ii)
the entire amount of insurance proceeds received by Lessee in connection with
any Total Loss or other loss or damage to the item or items of the Equipment
with respect to which the Total Loss has occurred (the “Lost Equipment”),
together with any Other Payments due hereunder with respect to the Lost
Equipment. Notwithstanding anything to the contrary provided herein, to the
extent any insurance proceeds are received by Lessee in connection with the
Equipment, such proceeds shall be immediately remitted to Lessor to be credited
against the amounts owed under this Lease, as determined by Lessor in its sole
an absolute discretion. Upon making such payment, (i) the balance owed under the
Lease shall not be re-amortized; rather, the payment shall be applied to amounts
due under the Lease in inverse chronological order of the Lease termination
date, commencing first with the Termination Value (defined below); (ii) Lessee
shall remain liable for, and pay as and when due, all future Basic Rent and all
Other Payments until paid in full in accordance with the terms of this Lease,
and (iii) Lessor shall terminate its interest in any Lost Equipment to the
extent it is paid off in full as determined by Lessor, "AS IS WHERE IS", and
“WITH ALL FAULTS”, but subject to the requirements of any third party insurance
carrier in order to settle an insurance claim. As used in this Lease,
"Stipulated Loss Value" shall mean the product of the portion of the Funding
Amount allocated to the Lost Equipment as determined by Lessor in its sole
discretion, times the percentage factor applicable to the Loss Payment Date, as
set forth in the Schedule of Stipulated Loss Values incorporated in such
Schedule. After the final rent payment date of the original term or any renewal
term of a Schedule, the Stipulated Loss Value shall be determined as of the last
rent payment date during the applicable term of such Schedule, and the
applicable percentage factor shall be the last percentage factor set forth in
the Schedule of Stipulated Loss Values incorporated in such Schedule. (e) Lessor
shall be under no duty to Lessee to pursue any claim against any person in
connection with a Total Loss or other loss or damage. (f) If Lessor receives a
payment under an insurance policy required under this Lease in connection with
any Total Loss or other loss of or damage to an item of Equipment, and such
payment is both unconditional and indefeasible, then provided Lessee shall have
complied with the applicable provisions of this Section, Lessor shall either (1)
credit such proceeds against any amounts owed by Lessee under the Lease in
inverse chronological order of the Lease termination date, commencing first with
the Termination Value (defined below), or (2) if received with respect to
repairs made pursuant to Section 12(c), remit such proceeds to Lessee up to an
amount equal to the amount of the costs of repair actually incurred by Lessee,
as established to Lessor’s satisfaction.

 



8

 

 

13.    REDELIVERY. (a) If (i) an Event of Default occurs, and is continuing,
with respect to a Schedule and Lessee is required to surrender or return the
Equipment described on such Schedule to Lessor, or (ii) this Lease expires and
Lessee does not purchase the Equipment pursuant to Rider No. 1 to the Equipment
Schedule, Lessee shall, at Lessor’s option, deliver such Equipment to Lessor, at
Lessee’s sole cost and expense, free and clear of all Liens whatsoever, to such
place(s) within the continental United States as Lessor shall specify. Lessee
shall provide, at its expense, transit insurance for the delivery period in an
amount equal to the replacement value of such Equipment and Lessor shall be
named as the loss payee on all such policies of insurance. Lessee shall cause:
(1) the Supplier’s representative or other qualified person acceptable to Lessor
(the “Designated Person”) to de-install such Equipment in accordance with the
Supplier’s specifications (as applicable) and pack such Equipment properly and
in accordance with the Supplier’s recommendations (as applicable); and (2) such
Equipment to be transported in a manner consistent with the Supplier’s
recommendations and practices (as applicable), at Lessee’s sole cost and
expense. Upon surrender or delivery, as applicable, such Equipment shall be: (i)
in the same condition as when the related Schedule was executed, ordinary wear
and tear excepted; (ii) mechanically and structurally sound, capable of
performing the functions for which such Equipment was originally designed, in
accordance with the Supplier’s published and recommended specifications (as
applicable); (iii) delivered or surrendered, as applicable, with all component
parts in good operating condition (and all components must meet or exceed the
Supplier’s minimum recommended specifications, unless otherwise agreed by Lessor
in writing); (iv) delivered or surrendered, as applicable, with all software and
documentation necessary for the operation of such Equipment for the performance
of the functions for which such Equipment was originally designed (whether or
not such software is embedded in or otherwise is a part of such Equipment); and
(v) cleaned and cosmetically acceptable, with all Lessee-installed markings
removed and all rust, corrosion or other contamination having been removed or
properly treated, and in such condition so that it may be immediately installed
and placed in service by a third party. Upon delivery, Lessee shall ensure that
such Equipment shall be in compliance with all applicable Federal, state and
local laws, and health and safety guidelines. Lessee shall be responsible for
the cost of all repairs, alterations, inspections, appraisals, storage charges,
insurance costs, demonstration costs and other related costs necessary to cause
such Equipment to be in full compliance with the terms of this Lease. (b) If
requested by Lessor, Lessee shall also deliver all related records and other
data to Lessor, including all drawings, records of maintenance, modifications,
additions and major repairs, computerized maintenance history, and any
maintenance and repair manuals, if any (collectively, the “Records”). All
drawings, manuals or other documents delivered to Lessor that are subject to
periodic revision will be fully up-to-date and current to the latest revision
standard of any particular manual or document. In the event any such Records are
missing or incomplete, Lessor shall have the right to cause the same to be
reconstructed at Lessee’s expense. (c) In addition to Lessor's other rights and
remedies hereunder, if such Equipment and the related Records are not returned
in a timely fashion, or if repairs are necessary to place any item of Equipment
in the condition required in this Section, Lessee shall (i) continue to pay to
Lessor per diem rent at the last prevailing lease rate under the applicable
Schedule with respect to such item of Equipment, for the period of delay in
redelivery, and/or for the period of time reasonably necessary to accomplish
such repairs, and (ii) pay to Lessor an amount equal to the aggregate cost of
any such repairs. Lessor's acceptance of such rent on account of such delay
and/or repair does not constitute an extension or renewal of the term of the
related Schedule or a waiver of Lessor's right to prompt return of such
Equipment in proper condition. Such amount shall be payable upon the earlier of
Lessor’s demand or the return of such Equipment in accordance with this Lease.
(d) Without limiting any other terms or conditions of this Lease, the provisions
of this Section are of the essence of each Schedule, and upon application to any
court of equity having jurisdiction, Lessor shall be entitled to a decree
against Lessee requiring Lessee’s specific performance of its agreements in this
Section.

 



9

 

 

14.     INDEMNITY. Lessee shall indemnify, defend and keep harmless Lessor and
any Assignee (as defined in Section 17), and their respective members, managers,
officers agents and employees (each, an "Indemnitee"), from and against any and
all Claims (other than such as may directly and proximately result from the
actual, but not imputed, gross negligence or willful misconduct of such
Indemnitee), by paying or otherwise discharging same, when and as such Claims
shall become due. Lessee agrees that the indemnity provided for in this Section
includes the agreement by Lessee to indemnify each Indemnitee from the
consequences of its own simple negligence, whether that negligence is the sole
or concurring cause of the Claims, and to further indemnify each such Indemnitee
with respect to Claims for which such Indemnitee is strictly liable. Lessor
shall give Lessee prompt notice of any Claim hereby indemnified against and
Lessee shall be entitled to control the defense of and/or to settle any Claim,
in each case, so long as (1) no Default or Event of Default has occurred and is
then continuing, (2) Lessee confirms, in writing, its unconditional and
irrevocable commitment to indemnify each Indemnitee with respect to such Claim,
(3) Lessee is financially capable of satisfying its obligations under this
Section, (4) Lessor approves the defense counsel selected by Lessee, and (5)
there is no reasonable risk of criminal liability being imposed on Lessor or any
of its Indemnitees as a result of such Claim. The term "Claims" shall mean all
claims, allegations, harms, judgments, settlements, suits, actions, debts,
obligations, damages (whether incidental, consequential or direct), demands (for
compensation, indemnification, reimbursement or otherwise), losses, penalties,
fines, liabilities (including strict liability), financing or securitization
losses or charges, other charges that Lessor (or any of its affiliates) has
incurred or for which it is responsible, in the nature of interest, Liens,
financing charges and any other costs (including attorneys' fees and
disbursements and any other legal or non-legal expenses of investigation or
defense of any Claim, whether or not such Claim is ultimately defeated or
enforcing the rights, remedies or indemnities provided for hereunder, or
otherwise available at law or equity to Lessor), of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable, by
or against any person, arising on account of (A) any Lease Document, including
the performance, breach (including any Default or Event of Default) or
enforcement of any of the terms thereof, or any early repayment of Lessee’s
obligations under the Lease Documents (whether pursuant to acceleration,
liquidation or otherwise) or any early termination of the Lease, or (B) the
Equipment, or any part or other contents thereof, any substance at any time
contained therein or emitted therefrom, including any hazardous substances, or
the premises at which the Equipment may be located from time to time, or (C) the
ordering, acquisition, delivery, installation or rejection of the Equipment, the
possession of any property to which it may be attached from time to time,
maintenance, use, condition, ownership or operation of any item of Equipment,
and by whomsoever owned, used, possessed or operated, during the term of any
Schedule with respect to that item of Equipment, the existence of latent and
other defects (whether or not discoverable by Lessor or Lessee) any claim in
tort for negligence or strict liability, and any claim for patent, trademark or
copyright infringement, or the loss, damage, destruction, theft, removal,
return, surrender, sale or other disposition of the Equipment, or any item
thereof, including Claims involving or alleging environmental damage, or any
criminal or terrorist act, or for whatever other reason whatsoever. If any Claim
is made against Lessee or an Indemnitee, the party receiving notice of such
Claim shall promptly notify the other, but the failure of the party receiving
notice to so notify the other shall not relieve Lessee of any obligation
hereunder.

 



10

 

 

15.    DEFAULT. A default shall be deemed to have occurred hereunder and under a
Schedule upon the occurrence of any of the following (each, an "Event of
Default"): (a) non-payment of Basic Rent within five (5) days of the applicable
rent payment date; (b) non-payment of any Other Payment within five (5) days
after it is due; (c) failure to maintain, use or operate the Equipment in
compliance with applicable law; (d) breach by Lessee of its covenants pursuant
to Section 4(e) hereof; (e) failure to obtain, maintain and comply with all of
the insurance coverages required under this Lease that is not cured within five
(5) days after notice thereof; (f) any transfer or encumbrance, or the existence
of any Lien, except for Permitted Liens; (g) a payment or other default by
Lessee under any loan, lease, guaranty or other financial obligation to Lessor
(including, without limitation, the Related Lease) or its affiliates which
default entitles the other party to such obligation to exercise remedies; (h) a
payment or other default by Lessee under any material loan, lease, guaranty or
other material financial obligation to any third party which default has been
declared; (i) an inaccuracy in any representation or breach of warranty by
Lessee (including any false or misleading representation or warranty) in any
financial statement or Lease Document, including any omission of any substantial
contingent or unliquidated liability or claim against Lessee; (j) the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
by or against Lessee or any of its properties or business (unless, if
involuntary, the proceeding is dismissed within sixty (60) days of the filing
thereof) or the rejection of this Lease or any other Lease Document in any such
proceeding; (k) the failure by Lessee generally to pay its debts as they become
due or its admission in writing of its inability to pay the same; (l) Lessee
shall (1) enter into any transaction of merger or consolidation, unless Lessee
shall be the surviving entity (such actions being referred to as an "Event"),
unless the surviving entity is organized and existing under the laws of the
United States or any state, and prior to such Event: (A) such person executes
and delivers to Lessor (x) an agreement satisfactory to Lessor, in its sole
discretion, containing such person's effective assumption, and its agreement to
pay, perform, comply with and otherwise be liable for, in a due and punctual
manner, all of Lessee's obligations having previously arisen, or then or
thereafter arising, under any and all of the Lease Documents, and (y) any and
all other documents, agreements, instruments, certificates, opinions and filings
requested by Lessor; and (B) Lessor is satisfied as to the creditworthiness of
such person, and as to such person's conformance to the other standard criteria
then used by Lessor when approving transactions similar to the transactions
contemplated in this Lease; (2) cease to do business as a going concern,
liquidate, or dissolve; or (3) sell, transfer, or otherwise dispose of all or
substantially all of its assets or property; (m) if Lessee is privately held and
effective control of Lessee's voting capital stock/membership
interests/partnership interests, issued and outstanding from time to time, is
not retained by the present holders (unless Lessee shall have provided thirty
(30) days' prior written notice to Lessor of the proposed disposition and Lessor
shall have consented thereto in writing); (n) if Lessee is a publicly held
corporation and there is a material change in the ownership of Lessee’s capital
stock, unless Lessor is satisfied as to the creditworthiness of Lessee and as to
Lessee's conformance to the other standard criteria then used by Lessor for such
purpose immediately thereafter; (o) there occurs a default or anticipatory
repudiation under or termination of any guaranty executed in connection with
this Lease; (p) failure to satisfy the requirements of any financial covenants
set forth herein, or in any rider to this Lease or any Schedule; or (q) failure
to timely pay any material suppliers and mechanics for work or repairs to the
Equipment; or (r) breach by Lessee of any other covenant, condition or agreement
(other than those in items (a)-(q)) under this Lease or any of the other Lease
Documents that continues for thirty (30) days after Lessor’s written notice to
Lessee (but such notice and cure period will not be applicable unless such
breach is curable by practical means within such notice period). The occurrence
of an Event of Default with respect to any Schedule shall, at the sole
discretion of Lessor, constitute an Event of Default with respect to any or all
Schedules to which it is then a party. Notwithstanding anything to the contrary
set forth herein, Lessor may exercise all rights and remedies hereunder
independently with respect to each Schedule and the Equipment covered by such
Schedule.

 



11

 

 

16.    REMEDIES. (a) If an Event of Default occurs, and is then continuing, with
respect to any Schedule, the Lessor thereunder may (in its sole discretion)
exercise any one or more of the following remedies with respect to such Schedule
and any or all other Schedules to which such Lessor is then a party: (1) proceed
at law or in equity, to enforce specifically Lessee’s performance or to recover
damages; (2) declare each such Schedule in default, and terminate each such
Schedule or otherwise terminate Lessee’s right to use the Equipment and Lessee’s
other rights, but not its obligations, thereunder and Lessee shall immediately
assemble, make available and, if Lessor requests, return the Equipment to Lessor
in accordance with the terms of Section 13 of this Lease; (3) enter any
premises, without prior notice, where any item of Equipment is located and take
immediate possession of and remove (or disable in place) such item (and/or any
unattached parts) by self-help, summary proceedings or otherwise without
liability; (4) use the premises where the Equipment is located to store, repair,
assemble, auction, sell or otherwise deal with the Equipment, without cost or
liability to Lessor; (5) sell, re-lease or otherwise dispose of any or all of
the Equipment, whether or not in Lessor's possession, at public or private sale,
with or without notice to Lessee, and apply or retain the net proceeds of such
disposition, with Lessee remaining liable for any deficiency and with any excess
being for the account of Lessee; (6) enforce any or all of the preceding
remedies with respect to any Equipment, and apply any deposit or other cash
collateral, or any proceeds of any such Equipment, at any time to reduce any
amounts due to Lessor; (7) demand and recover from Lessee all Liquidated Damages
and all Other Payments whenever the same shall be due; and (8) exercise any and
all other remedies allowed by applicable law, including the UCC. As used herein,
“Liquidated Damages” shall mean the liquidated damages (all of which, Lessee
hereby acknowledges, are damages to be paid in lieu of future Basic Rent and are
reasonable in light of the anticipated harm arising by reason of an Event of
Default, and are not a penalty) described in the first sentence of Section
16(b). Upon the occurrence of the Event of Default described in Section 15(j)
hereof, the remedy provided in Clause (8) above shall be automatically exercised
without the requirement of prior written notice to Lessee or of any other act or
declaration by Lessor, and the Liquidated Damages described therein shall be
immediately due and payable. For the avoidance of doubt, if Lessor or any of its
affiliates has entered into a securitization or similar financing transaction of
which the Lease Documents are a part, the Basic Rent, the Liquidated Damages and
the Stipulated Loss Value shall be increased to an amount necessary to repay in
full Lessor’s (or any of its affiliates’) outstanding balance under such
securitization or similar financing transaction documents in respect of the
Lease Documents in the case of any early repayment of Lessee’s obligations under
the Lease Documents (whether pursuant to acceleration, liquidation or otherwise)
or any early termination of the Lease.

 

If at any time after the occurrence of an Event of Default, that is then
continuing, Lessor determines that the cost of maintaining the Lease or
otherwise extending credit to Lessee has increased because such Event of Default
has the effect of reducing the rate of return on Lessor’s capital or increasing
the cost of Lessor’s capital, then the Basic Rent, the Liquidated Damages and
the Stipulated Loss Value shall be increased to compensate Lessor for such
increased cost and reduction in such rate of return.

 

(b) If an Event of Default occurs with respect to any Schedule and/or the
Equipment covered thereby, and such Event of Default has not been cured, upon
demand by Lessor, Lessee shall pay to Lessor an amount calculated as the
Stipulated Loss Value of the Equipment (determined as of the next rent payment
date after the date of the occurrence of the subject Event of Default), together
with all other Rent due with respect to the related Schedule as of such
determination date, and all Enforcement Costs (defined in Section 16(c)), less a
credit for any disposition proceeds, if applicable pursuant to the application
provisions in the next sentence. If Lessor demands the Liquidated Damages under
this Section 16(b), and recovers and sells the Equipment, any proceeds received
in good and indefeasible funds shall be applied by Lessor, with respect to the
related Schedule: first, to pay all Enforcement Costs, to the extent not
previously paid; second, to pay to Lessor an amount equal to any unpaid Rent due
and payable, together with the Liquidated Damage amounts specified in this
Section 16(b), to the extent not previously paid; third, to pay to Lessor any
interest accruing on the amounts covered by the preceding clauses, at the
Default Rate, from and after the date the same becomes due, through the date of
payment; and fourth, (A) if the Lessor under such Schedule is also the Lessor
under any other Schedules (whether by retaining the same, or as Assignee), to
satisfy any remaining obligations under any or all such other Schedules, or (B)
if such Lessor is not the Lessor under any other Schedule, or if Lessee’s
obligations to such Lessor under such other Schedules have been fully and
indefeasibly satisfied, to reimburse Lessee for such amounts to the extent paid
by Lessee as Liquidated Damages pursuant to this Section 16(b).

 



12

 

 

(c) Unless already specifically provided for in Section 16(b), if an Event of
Default occurs and is then continuing with respect to any Schedule, Lessee shall
also be liable for all of the following (“Enforcement Costs”): (1) all unpaid
Rent due before, during or after exercise of any of the foregoing remedies, and
(2) all reasonable legal fees (including consultation, drafting notices or other
documents, expert witness fees, sending notices or instituting, prosecuting or
defending litigation or arbitration) and other enforcement costs and expenses
incurred by reason of any Default or Event of Default or the exercise of
Lessor's rights or remedies, including all expenses incurred in connection with
the return or other recovery of any Equipment in accordance with the terms of
this Lease or in placing such Equipment in the condition required hereby, or the
sale, re-lease or other disposition (including but not limited to costs of
transportation, possession, storage, insurance, taxes, lien removal, repair,
refurbishing, advertising and brokers’ fees, and reasonable legal fees and costs
for inside and outside counsel), and sales or use taxes incurred by Lessor in
connection with any disposition of the Equipment after the occurrence of an
Event of Default, and all other pre-judgment and post-judgment enforcement
related actions taken by Lessor or any actions taken by Lessor in any bankruptcy
case involving Lessee, the Equipment, or any other person. From and after the
date on which an Event of Default occurs, Lessee shall pay interest to Lessor
with respect to all amounts due hereunder until such amounts are received by
Lessor in good funds at a per annum interest rate that is the lesser of eighteen
(18) percent or the maximum rate permitted by applicable law (the “Default
Rate”). No right or remedy is exclusive and each may be used successively and
cumulatively. Any failure to exercise the rights granted hereunder upon any
Default or Event of Default shall not constitute a waiver of any such right. No
extension of time for payment or performance of any of Lessee’s obligations
hereunder shall operate to release, discharge, modify, change or affect the
original liability of Lessee for such obligations, either in whole or in part.
In any action to repossess any Equipment or other Collateral, Lessee waives any
bonds and any surety or security required by any applicable laws as an incident
to such repossession. Notices of Lessor’s intention to accelerate, acceleration,
nonpayment, presentment, protest, dishonor or any other notice whatsoever (other
than as expressly set forth herein) are waived by Lessee. Any notice given by
Lessor of any disposition of the Equipment or any Collateral or other intended
action of Lessor which is given in accordance with this Lease at least five (5)
business days prior to such action, shall constitute fair and reasonable notice
of such action. The execution or acceptance of a Schedule shall not constitute a
waiver by Lessor of any pre-existing Default or Event of Default. With respect
to any disposition of any Equipment or Collateral pursuant to this Section, (i)
Lessor shall have no obligation, subject to the requirements of commercial
reasonableness, to clean-up or otherwise prepare the same for disposition, (ii)
Lessor may comply with any applicable law in connection with any such
disposition, and any actions taken in connection therewith shall not be deemed
to have adversely affected the commercial reasonableness of any disposition
thereof, (iii) Lessor may disclaim any title or other warranties in connection
with any such disposition, (iv) if Lessor purchases any of the Equipment or
Collateral at a public or private sale pursuant hereto, Lessor may pay for the
same by crediting some or all of Lessee’s obligations under any Schedule, and
(v) Lessee shall remain responsible for any deficiency remaining after Lessor’s
exercise of its remedies and application of any funds or credits against
Lessee’s obligations under any Schedule, and Lessee shall be entitled to any
excess after such application.

 

17.     ASSIGNMENT. (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS
LEASEHOLD INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT
THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE
POSSESSION OF, ANYONE BUT LESSEE, WITHOUT LESSOR’S PRIOR WRITTEN CONSENT.
Without limiting the foregoing, (1) Lessee may not attempt to dispose of any of
the Equipment, and (2) Lessee shall (A) maintain the Equipment free from all
Liens, other than Permitted Liens, (B) notify Lessor immediately upon receipt of
notice of any Lien affecting the Equipment, and (C) defend Lessor's interest in
the Equipment. A “Permitted Lien” shall mean any Lien for Impositions, Liens of
mechanics, materialmen, or suppliers and similar Liens arising by operation of
law, provided that any such Lien is incurred by Lessee in the ordinary course of
business, for sums that are not yet delinquent or are being contested in good
faith and with due diligence, by negotiations or by appropriate proceedings
which suspend the collection thereof and, in Lessor's sole discretion, (i) do
not involve any substantial danger of the sale, forfeiture or loss of the
Equipment or any interest therein, and (ii) for the payment of which adequate
assurances or security have been provided to Lessor. No disposition referred to
in this Section shall relieve Lessee of its obligations, and Lessee shall remain
primarily liable under each Schedule and all of the other Lease Documents. (b)
Lessor may at any time with or without notice to Lessee grant a security
interest in, sell, assign, delegate or otherwise transfer (an “Assignment”) all
or any part of its interest in the Equipment, this Lease or any Schedule and any
related Lease Documents or any Rent thereunder, or the right to enter into any
Schedule, and Lessee shall perform all of its obligations thereunder, to the
extent so transferred, for the benefit of the beneficiary of such Assignment
(such beneficiary, including any successors and assigns, an “Assignee”). Lessee
agrees not to assert against any Assignee any Abatement (without limiting the
provisions of Section 2) or Claim that Lessee may have against Lessor, and
Assignee shall not be bound by, or otherwise required to perform any of Lessor’s
obligations, unless expressly assumed by such Assignee. Lessor shall be relieved
of any such assumed obligations. If so directed in writing, Lessee shall pay all
Rent and all other sums that become due under the assigned Schedule and other
Lease Documents directly to the Assignee or any other party designated in
writing by Lessor or such Assignee. Lessee acknowledges that Lessor’s right to
enter into an Assignment is essential to Lessor and, accordingly, waives any
restrictions under applicable law with respect to an Assignment and any related
remedies. Upon the request of Lessor or any Assignee, Lessee also agrees (i) to
promptly execute and deliver to Lessor or to such Assignee an acknowledgment of
the Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment. Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee. (c) Subject always to the
foregoing, this Lease and each Schedule shall inure to the benefit of, and are
binding upon, Lessee’s and Lessor’s respective successors and permitted assigns
(and, without limiting the foregoing, shall bind all persons who become bound as
a “new debtor” to this Lease and any Schedule, as set forth in UCC Section
9-203(e)).

 



13

 

 

18.    LESSEE REPRESENTATIVE; JOINT AND SEVERAL OBLIGATIONS

 

18.1      Appointment; Nature of Relationship. Each Lessee is appointing 5J
Trucking as its contractual representative hereunder and under each other Lease
Document, and each Lessee irrevocably authorizes 5J Trucking to act as each
Lessee’s contractual representative with the rights and duties set forth in this
Lease and in the other Lease Documents. 5J Trucking agrees to act as such
contractual representative for the other Lessee. Lessor and its officers,
directors, agents, or employees are not liable to 5J Trucking or any Lessee for
any action taken or omitted to be taken by 5J Trucking or Lessee under this
Section or this Lease.

 

18.2      Notices to Lessee Representative. Each Lessee must immediately notify
5J Trucking of the occurrence of any Default or Event of Default. If 5J Trucking
receives such a notice, 5J Trucking must give prompt notice thereof to Lessor.
Any notice provided to 5J Trucking under this Lease or any Lease Document
constitutes notice to Lessee on the date received or deemed receives by 5J
Trucking.

 

18.3      Waivers. Each Lessee expressly waives (a) any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution, or any other
claim that any Lessee may now or hereafter have against the other Lessee or
other person directly or contingently liable for Lessee’s obligations under the
Lease Documents, or against or with respect to the other Lessee’s property
(including, any property that is Collateral for Lessee’s obligations under the
Lease Documents), arising from the existence or performance of this Lease, until
termination of this Lease and repayment in full of Lessee’s obligations under
the Lease Documents and (b) any defense it may otherwise have to the payment and
performance of Lessee’s obligations under the Lease Documents based on any
contention that its liability hereunder and under the Lease Documents is limited
and not joint and several. Each Lessee acknowledges and agrees that the
foregoing waivers serve as a material inducement to Lessor’s agreement to enter
into this Lease, and that Lessor is relying on each specific waiver and all such
waivers in entering into this Lease.

 

18.4      Joint and Several Obligations.

 

(a)        All of Lessee’s obligations under the Lease Documents are the joint
and several obligations under the Lease Documents of each Lessee, and each
Lessee must make payment upon the maturity of all obligations under the Lease
Documents by acceleration or otherwise, and this obligation and liability on the
part of Lessee is not affected by any extensions, renewals, and forbearance
granted by Lessor to any Lessee, Lessor’s failure to give any Lessee notice,
Lessor’s failure to pursue or preserve its rights against any Lessee, the
release by Lessor of any Collateral now or hereafter acquired from any Lessee,
and any agreement by Lessee to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Lessor to the other Lessee or
any Collateral for Lessee’s obligations or the lack thereof. Each Lessee waives
all suretyship defenses. Without limiting the generality of the foregoing, each
Lessee acknowledges and agrees that any and all actions, inactions, or omissions
by any one or more, or all, of the Lessee in connection with, related to, or
otherwise affecting this Lease or any of the other Lease Documents are the
obligations of, and inure to and are binding upon, each and all of the Lessee,
jointly and severally.

 



14

 

 

(b)        Each covenant, agreement, obligation, representation and warranty of
the Lessee contained in this Lease is the joint and several undertaking of
Lessee. Each Lessee acknowledges that its obligations undertaken herein might be
construed to consist, at least in part, of the guarantee of Lessee’s obligations
under the Lease Documents of the other Lessee and, in full recognition of that
fact, Lessee consents and agrees that Lessor may, at any time and from
time-to-time without notice or demand, whether before or after any actual or
purported termination, repudiation, or revocation of this Lease by any Lessee,
and without affecting the enforceability or continuing effectiveness of this
Lease as to any Lessee but subject to the Lessees’ written consent with respect
to clauses (i) and (ii) of this subsection to the extent Lessor does not have
the unilateral right to make such changes under the terms of the Lease Documents
as the result of the occurrence of an Event of Default or otherwise: (i)
supplement, restate, modify, amend, increase, decrease, extend, renew, or
otherwise change the time for payment or the terms of this Lease or any part
thereof, including any increase or decrease of the rate(s) of interest thereon;
(ii) supplement, restate, modify, amend, increase, decrease or waive, or enter
into or give any agreement, approval or consent with respect to, this Lease or
any part thereof, or any of the Lease Documents, or any condition, covenant,
default, remedy, right, representation, or term thereof or thereunder; (iii)
accept partial payments; (iv) release, reconvey, terminate, waive, abandon, fail
to perfect, subordinate, exchange, substitute, transfer or enforce any security
or guarantees, and apply any security and direct the order or manner of sale
thereof as Lessor, in its discretion determines; (v) release any person or
entity from any personal liability with respect to this Lease or any part
thereof; (vi) settle, release on terms satisfactory to Lessor or by operation of
applicable law or otherwise liquidate or enforce any security or guaranty in any
manner, consent to the transfer of any security and bid and purchase at any
sale; or (vii) consent to the merger, change or any other restructuring or
termination of the corporate or partnership existence of any Lessee, or any
other person, and correspondingly restructure Lessee’s obligations under the
Lease Documents, and any merger, change, restructuring or termination does not
affect the liability of any Lessee or the continuing effectiveness of this
Lease, or the enforceability of this Lease with respect to all or any part of
Lessee’s obligations under the Lease Documents.

 

(c)        Each Lessee represents that: (i) under this Lease, the Lessee desire
to utilize their potential to receive financial accommodations on a consolidated
basis to the same extent possible as if they were merged into a single corporate
entity and that this Lease reflects the establishment of lease arrangements that
would not otherwise be available to the Lessee if Lessee were not jointly and
severally liable for payment of Lessee’s obligations under the Lease Documents;
(ii) it has determined that it will benefit specifically and materially from the
leasing terms contemplated by this Lease; (iii) it is both a condition precedent
to Lessor’s obligations hereunder and a desire of the Lessee that Lessee execute
and deliver to Lessor this Lease; and (iv) the Lessee have requested and
bargained for the structure and security for the terms contemplated by this
Lease. Lessee agrees if its joint and several liability hereunder, or if any
security interests securing the joint and several liability, would, but for the
application of this Section, be unenforceable under applicable law, then the
joint and several liability and each security interests is valid and enforceable
to the maximum extent that would not cause the joint and several liability or
security interests to be unenforceable under applicable law, and the joint and
several liability and the security interest is treated as having been
automatically amended accordingly at all relevant times.

 

(d)        To the extent that any Lessee, under this Lease as a joint and
several obligor or a Guarantor under this Section, repays any of Lessee’s
obligations under the Lease Documents constituting obligations owing by another
Lessee or other obligations under the Lease Documents incurred directly and
primarily by any other Lessee (an “Accommodation Payment”), then the Lessee
making an Accommodation Payment is entitled to contribution and indemnification
from, and, be reimbursed by, each of the other Lessee in an amount, for each of
the other Lessee, equal to a fraction of the Accommodation Payment, the
numerator of which fraction is the other Lessee’s “Allocable Amount” (as defined
below) and the denominator of which is the sum of the Allocable Amounts of all
of the Lessee. As of any date of determination, the “Allocable Amount” of each
Lessee is equal to the maximum amount of liability for Accommodation Payments
that could be asserted against that Lessee hereunder without (i) rendering that
Lessee “insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (ii) leaving that Lessee with
unreasonably small capital or assets, within the meaning of Section 548 of the
United States Bankruptcy Code, Section 4 of the UFTA, or (iii) leaving that
Lessee unable to pay its debts as they become due within the meaning of Section
548 of the United States Bankruptcy Code or Section 4 of the UFTA, or Section 5
of the UFCA. All rights and claims of contribution, indemnification, and
reimbursement under this Section are subordinate in right of payment to the
prior payment in full of Lessee’s obligations under the Lease Documents. The
provisions of this Section, to the extent expressly inconsistent with any
provision in any Lease Document, supersede the inconsistent provision.

 



15

 

 

18.5       Cross-Guaranty.

 

(a)        Notwithstanding the fact that the parties agreed that the Lessee are
jointly and severally liable for all of Lessee’s obligations under the Lease
Documents, if for any reason the Lessee are found in a final order by a court of
competent jurisdiction to not be jointly and severally liable for all of
Lessee’s obligations under the Lease Documents, the provisions of this Section
18.5 will apply and Lessee absolutely and unconditionally guarantees to Lessor
and its successors and assigns, the full and prompt payment (whether at stated
maturity, by acceleration or otherwise) and performance of, all of Lessee’s
obligations under the Lease Documents owed or hereafter owing to Lessor by the
other Lessee. Each Lessee agrees that its guaranty obligation hereunder is in
addition to all other guaranty obligations and is a guaranty of payment and
performance and not of collection, and that its obligations under this Section
are absolute and unconditional, irrespective of, and unaffected by:

 

(i)         The genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Lease, any other Lease Document or any other
agreement, document or instrument to which the other Lessee are or may become a
party.

 

(ii)        The absence of any action to enforce this Lease (including this
Section) or any other Lease Document or the waiver or consent by Lessor with
respect to any of the provisions thereof.

 

(iii)       The existence, value or condition of, or failure to perfect its Lien
against, any security for Lessee’s obligations under the Lease Documents or any
action, or the absence of any action, by Lessor in respect thereof (including,
without limitation, the release of any such security).

 

(iv)       Any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than
payment in full).

 

(b)        Each Lessee agrees that its obligations under this Section 18.5 are
not discharged until the payment and performance, in full, of Lessee’s
obligations under the Lease Documents has occurred (other than contingent
indemnification obligations for which no claim has been threatened or asserted).
Each Lessee is treated, and will be in the same position, as a principal obligor
with respect to Lessee’s obligations under the Lease Documents guaranteed
hereunder. Each Lessee expressly waives all rights it may have now or in the
future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Lessor to proceed in respect of Lessee’s obligations under
the Lease Documents guaranteed hereunder against the other Lessee or any other
party or against any security for the payment and performance of Lessee’s
obligations under the Lease Documents before proceeding against, or as a
condition to proceeding against, that Lessee. Each Lessee agrees that any notice
or directive given at any time to Lessor that is inconsistent with the waiver in
the immediately preceding sentence will be null and void and may be ignored by
Lessor, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Lease (including this Section 18.5) for the reason
that such pleading or introduction would be at variance with the written terms
of this Lease (including this Section 18.5), unless Lessor has specifically
agreed otherwise in writing. It is agreed among the Lessee and Lessor that the
foregoing waivers are of the essence of the transaction contemplated by this
Lease and the other Lease Documents and that, but for the provisions of this
Section and the waivers, Lessor would decline to enter into this Lease.

 

(c)        Each Lessee agrees that in no event does Lessor have any obligation
(although it may be entitled, at its option) to proceed against the other Lessee
or any other person or any real or personal property pledged to secure Lessee’s
obligations under the Lease Documents before seeking satisfaction from that
Lessee, and Lessor may proceed, prior or subsequent to, or simultaneously with,
the enforcement of Lessor’s rights under this Section, to exercise any right or
remedy that it may have against any property, real or personal, as a result of
any Lien it may have as security for all or any portion of Lessee’s obligations
under the Lease Documents.

 

(d)        In addition to the waivers contained elsewhere in this Section,
Lessee waives, and agrees that it may not at any time insist upon, plead or in
any manner whatever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, that may delay,
prevent or otherwise affect the performance by that Lessee of the obligations
under the Lease Documents guaranteed under, or the enforcement by Lessor of,
this Section. Each Lessee waives diligence, presentment, and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of Lessee’s obligations under the Lease Documents, acceptance of
further security, release of further security, composition or agreement arrived
at as to the amount of, or the terms of, Lessee’s obligations under the Lease
Documents, notice of adverse change in the other Lessee’ financial condition or
any other fact that might increase the risk to that Lessee) with respect to any
of Lessee’s obligations under the Lease Documents guaranteed hereunder or all
other demands whatsoever and waives the benefit of all provisions of law that
are or might be in conflict with the terms of this Section. Each Lessee
represents, warrants and agrees that, as of the effective date of this Lease,
its obligations under this Section are not subject to any offsets or defenses
against Lessor or any other Lessee of any kind. Each Lessee further agrees that
its obligations under this Section are not be subject to any counterclaims,
offsets or defenses against Lessor or against the other Lessee of any kind that
may arise in the future.

 



16

 

 

(e)        Notwithstanding anything to the contrary in this Lease or in any
other Lease Document, and except as set forth in this Section, Lessee:

 

(i)         Subordinates and defers, to the fullest extent possible at all times
before the payment in full of Lessee’s obligations under the Lease Documents
(other than contingent indemnification obligations for which no claim has been
threatened or asserted), on behalf of itself and its successors and assigns
(including any surety) and any other person, any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution,
indemnification, set off, or any other rights that could accrue to a surety
against a principal, to a guarantor against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to the holder of any claim against
any person, and that a Lessee may have or hereafter acquire against the other
Lessee or any person in connection with or as a result of Lessee’s performance
of this Section, or any other documents to which that Lessee is a party or
otherwise.

 

(ii)        Expressly and irrevocably subordinates and defers any “claim” (as
that term is defined in the Bankruptcy Code) of any kind against the Lessee
before the payment in full of Lessee’s obligations under the Lease Documents
(other than contingent indemnification obligations for which no claim has been
threatened or asserted), and further agrees that it may not have or assert any
such rights against any person (including any surety), either directly or as an
attempted set off to any action commenced against the other Lessee by Lessor or
any other person before the payment in full of Lessee’s obligations under the
Lease Documents (other than contingent indemnification obligations for which no
claim has been threatened or asserted).

 

(iii)       Acknowledges and agrees (x) that this subordination and deferral is
intended to benefit Lessor and does not limit or otherwise effect that Lessee’s
liability hereunder or the enforceability of this Section, and (y) that Lessor
and its respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section.

 

(f)         If Lessor proceeds to realize its benefits under any of the Lease
Documents giving or creating a Lien upon any Collateral or any real estate
collateral (whether owned by a Lessee or by any other person), either by
judicial foreclosure or by non-judicial sale or enforcement, Lessor may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section. If, in the exercise
of any of its rights and remedies, Lessor forfeits any of its rights or
remedies, including its right to enter a deficiency judgment against any Lessee
or any other person, whether because of any applicable laws pertaining to
“election of remedies” or the like, the Lessee consent to such action by Lessor
and waive any claim based upon such action, even if such action by Lessor
results in a full or partial loss of any rights of subrogation that a Lessee
might otherwise have had but for such action by Lessor. Any election of remedies
that results in the denial or impairment of Lessor’s right to seek a deficiency
judgment against a Lessee does not impair the other Lessee’ obligation to pay
the full amount of Lessee’s obligations under the Lease Documents. If Lessor
bids at any foreclosure or trustee’s sale or at any private sale permitted by
law or the Lease Documents, Lessor may bid all or less than the amount of
Lessee’s obligations under the Lease Documents and the amount of such bid need
not be paid by Lessor but will be credited against Lessee’s obligations under
the Lease Documents. The amount of the successful bid at any such sale, whether
by Lessor or any other successful bidder, are conclusively treated as be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of Lessee’s obligations under the Lease Documents is
conclusively treated as the amount of Lessee’s obligations under the Lease
Documents guaranteed under this Section, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Lessor might otherwise be entitled but
for such bidding at any such sale.

 

(g)        The Lessee agree that the guaranty set forth in this Section 18.5 is
a continuing guaranty that remains in full force and effect until the payment
and performance in full of Lessee’s obligations under the Lease Documents (other
than contingent indemnification obligations for which no claim has been
threatened or asserted).

 

(h)        Each Lessee’s liability under this Section is limited to an amount
not to exceed as of any date of determination the greater of:

 

(i)         the net amount of all obligations incurred by the other Lessee under
this Lease and transferred to or directly benefiting the subject Lessee; or

 



17

 

 

(ii)        the Lessee’s Allocable Amount, after taking into account, among
other things, that Lessee’s right of contribution and indemnification from the
other Lessee under Section 18.4.

 

19.        MISCELLANEOUS.

 

(a)       This Lease, each Schedule and any Riders hereto or thereto, constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof and shall not be amended or modified in any manner except by
a document in writing executed by both parties.

 

(b)      This Lease has been negotiated at arm’s length between persons
knowledgeable in the matters dealt with herein. In addition, each party to this
Lease has been represented by independent legal counsel of such party’s own
choice. Accordingly, any rule of law or any other statute, legal decision or
common law principle of similar effect that would require interpretation of any
uncertainty or ambiguity in this Lease against the party that drafted it, is of
no application and is hereby expressly waived. This Lease shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties and this Lease.

 

(c)       If any provision of this Lease, as applied to any party or to any
circumstance, shall be found by a court of competent jurisdiction to be void,
invalid or unenforceable, the same shall in no way affect any other provision of
this Lease, the application of any such provision in any other circumstance, or
the validity or enforceability of this Lease, and any provision which is found
to be void, invalid or unenforceable shall be curtailed and limited only to the
extent necessary to bring such provision within the requirements of the law.

 

(d)       Each party to this Lease warrants, represents and agrees that, in
executing this Lease, such party (i) does so with knowledge of any and all
rights that such party may have with respect to the provisions of this Lease,
(ii) has carefully read and considered this Lease and fully understands its
contents and the significance of its contents, (iii) is entering into this Lease
of such party’s own informed and free will, based upon such party’s own judgment
and without any coercion or fear of retaliation, and (iv) has obtained
independent legal advice with respect to this Lease.

 

(e)       Lessee hereby waives presentment for payment, protest and demand,
notice of protest, demand, dishonor and nonpayment under this Lease, notice of
acceleration, notice of intent to accelerate, and any and all other notices or
matters of a like nature, and consent to any and all renewals and extensions of
the time of payment hereof, including, but not limited to, any notice required
under the Civil Code of any applicable jurisdiction(s).

 

(f)        The representations, warranties and agreements of Lessee herein shall
be deemed to be continuing and to survive the execution and delivery of this
Lease, each Schedule and any other Lease Documents. With respect to any of
Lessee's obligations under the other provisions of this Lease which have accrued
but not been fully satisfied, performed or complied with prior to the expiration
or earlier cancellation or termination of such Schedule, shall survive the
expiration or earlier cancellation or termination thereof.

 

(g)       All of Lessee’s obligations hereunder and under any Schedule shall be
performed at Lessee’s sole expense. Lessee shall reimburse Lessor promptly upon
demand for all reasonable expenses incurred by Lessor in connection with (1) any
action taken by Lessor at Lessee’s request, or in connection with any option,
(2) the filing or recording of real property waivers and UCCs, (3) any
Enforcement Costs not recovered pursuant to Section 16, (4) all inspections and
appraisals, and (5) all lien search reports (and copies of filings) requested by
Lessor. If Lessee fails to perform any of its obligations with respect to a
Schedule, Lessor shall have the right, but shall not be obligated, to effect
such performance, and Lessee shall reimburse Lessor, upon demand, for all
expenses incurred by Lessor in connection with such performance. Lessor's
effecting such compliance shall not be a waiver of Lessee's default. All amounts
payable under this Section, if not paid when due, shall be paid to Lessor
together with interest thereon at the Default Rate.

 

(h)       Lessee irrevocably appoints Lessor as Lessee's attorney-in-fact (which
power shall be deemed coupled with an interest) to: (1) make minor corrections
to manifest errors in factual data in any Schedule and/or any addenda,
attachments, exhibits and/or riders to this Lease or any Schedule; and (2)
execute, endorse and deliver any documents and checks or drafts relating to or
received in payment for any loss or damage under the policies of insurance
required by this Lease, but only to the extent that the same relates to the
Equipment, or are required by titling agencies in order to reflect Lessor as the
lienholder with respect to certificates of title pertaining to motor vehicles
(if any) comprising the Equipment.

 

(i)        Lessee agrees to execute, acknowledge, deliver and record or file
such further instruments (including, without limitation, further deeds of trust,
security agreements, financing statements, continuation statements and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to implement the provisions of the immediately preceding
subparagraph or to carry out more effectively the purposes of this Lease.

 



18

 

 

(j)        LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS LEASE.

 

(k)      All notices (excluding billings and communications in the ordinary
course of business) hereunder shall be in writing, personally delivered,
delivered by overnight courier service, or sent by certified mail, return
receipt requested, addressed to the other party at its respective address stated
below the signature of such party or at such other address as such party shall
from time to time designate in writing to the other party; and shall be
effective from the date of receipt.

 

(l)        During the term of this Lease, Lessee shall not prepay any
indebtedness owning to any person (other than Lessor) if such prepayment impairs
Lessee’s ability to fulfill its obligations hereunder on a timely basis.

 

(m)      During the term of this Lease, Lessee shall not enter into any
acquisition, merger, consolidation, reorganization, or recapitalization, or
reclassify its capital, or liquidate, wind up, or dissolve (or suffer any
liquidation or dissolution), or convey, sell, assign, lease, transfer, or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business, property, or assets, whether now owned or
hereafter acquired, or acquire by purchase or otherwise all or substantially all
of the properties, assets, or other evidence of beneficial ownership of any
person or entity, or commit to do any of the foregoing.

 

(n)      During the term of this Lease, Lessee shall not guarantee or otherwise
become in any way liable with respect to any obligation of any person or entity
except by endorsement of instruments or items of payment for deposit to the
account of Lessee which are transmitted or turned over to Lessor.

 

(o)       During the term of this Lease, Lessee shall not take any action
concerning or with respect to the Equipment that is inconsistent with the
provisions or purposes of this Lease or that would otherwise impair or threaten
to impair Lessor’s interest in the Equipment or Lessor’s rights under the Lease.

 

(p)       This Lease shall not be effective unless and until accepted by
execution by an officer of Lessor at the address as set forth below the
signature of Lessor. THIS LEASE AND ALL OF THE OTHER LEASE DOCUMENTS, AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF MICHIGAN (THE “STATE”) (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF THE STATE, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT). Lessee hereby
irrevocably consents and agrees that any legal action, suit, or proceeding
arising out of or in any way in connection with this Lease may be instituted or
brought in the courts of the State of Michigan or any U.S. District Court in the
State of Michigan, as Lessor may elect. Lessee hereby irrevocably accepts and
submits to, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of any such court, and to all
proceedings in such courts if the action is commenced by Lessor and to the
exclusive jurisdiction of such courts if commenced by Lessee. The parties agree
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to it at the mailing address below Lessee’s
signature, or as it may provide in writing from time to time, or as otherwise
provided under the laws of the State.

 

(q)       In the event of any litigation between or among the parties hereto
respecting or arising out of this Lease, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs in
connection therewith, including any attorneys’ fees incurred after a judgment
has been rendered by a court of competent jurisdiction. Any judgment shall
include an attorneys’ fees clause which shall entitle the judgment creditor to
recover reasonable attorneys’ fees incurred to enforce a judgment hereon, which
attorneys’ fees shall be an element of post-judgment costs. The parties agree
that this attorneys’ fee provision shall not merge into any judgment.

 

(r)       All amounts payable hereunder are payable in lawful money of the
United States. Lessee agrees to pay all costs of collection when incurred,
including reasonable attorneys’ fees and costs, whether or not a suit or action
is instituted to enforce this Lease, including but not limited to court costs,
appraisal fees, the cost of searching records, obtaining title reports and title
insurance and trustee’s fees, to the extent permitted by applicable law.

 



19

 

 

(s)       This Lease and all of the other Lease Documents may be executed in
counterparts. Photocopies, email or facsimile transmissions of signatures shall
be deemed original signatures and shall be fully binding on the parties to the
same extent as original signatures. The transfer or possession of the “Original”
of this Lease shall be irrelevant to the full or collateral assignment of, or
grant of security interest in, any Schedule; provided, however, no security
interest in any Schedule may be created through the transfer, possession or
control, as applicable, of any counterpart of such Schedule other than the
original thereof, which shall be identified as the document or record (as
applicable) marked "Original" and all other counterparts shall be marked
"Duplicate".

 

(t)        Each right, power and remedy given to Lessor by this Lease or any
Rider shall be in addition to all other rights, powers, and remedies given to
Lessor by this Lease or any Rider or by virtue of any statute, rule of law, or
any other agreement between Lessee and Lessor. Any forbearance or failure or
delay by Lessor in exercising any right, power, or remedy hereunder shall not
preclude the further exercise thereof. Every right, power, and remedy of Lessor
shall continue in full force and effect until such right, power, or remedy is
specifically waived by an instrument in writing signed by Lessor.

 

(u)       If Lessor is required by the terms hereof to pay to or for the benefit
of Lessee any amount received as a refund of an Imposition or as insurance
proceeds, Lessor shall not be required to pay such amount, if any Default has
occurred and not been cured or any Event of Default shall have occurred and not
been waived by Lessor. In addition, if Lessor is required by the terms hereof to
cooperate with Lessee in connection with certain matters, such cooperation shall
not be required if a Default or Event of Default has then occurred and is
continuing.

 

(v)       To the extent Lessor’s consent is requested or required with respect
to any matter, the reasonableness of Lessor's withholding of such consent shall
be determined based on the then existing circumstances; provided, that Lessor's
withholding of its consent shall be deemed reasonable for all purposes if (i)
the taking of the action that is the subject of such request, might result (in
Lessor's discretion), in (A) an impairment of Lessor's rights, title or
interests hereunder or under any Schedule or other Lease Document, or to the
Equipment, or (B) expose Lessor to any Claims or Impositions, or (ii) Lessee
fails to provide promptly to Lessor any filings, certificates, opinions or
indemnities required by Lessor as a condition to such consent. Neither Lessee
nor any of its affiliates will in the future issue any press release or other
public disclosure using the name of Lessor or its affiliates or referring to
this Agreement or the other Lease Documents without at least five (5) business
days' prior notice to Lessor and without the prior written consent of Lessor
unless (and only to the extent that) such Lessee or affiliate is required to do
so under applicable law and then, in any event, such Lessee or affiliate will
consult with Lessor before issuing such press release or other public
disclosure. Notwithstanding the foregoing, any Lessee may make such public
disclosures with respect to the transactions contemplated by the Lease Documents
in connection with all regular and periodic reports (including without
limitation any Form 8-Ks) and all registration statements and prospectuses, if
any, filed by Lessee with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority. Lessee
hereby authorizes Lessor and its affiliates to make mention of Lessor’s
participation in this transaction in its marketing, sales materials, printed
media, tombstones or web-based material.

 

(w)      The recitals set forth above are incorporated herein by reference.

 



20

 

 

20.        DEFINITIONS AND RULES OF CONSTRUCTION. (a) The following terms when
used in this Lease or in any of the Schedules have the following meanings: (1)
“affiliate”: with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(iii) each of such person’s officers, directors, members, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) "applicable law" or "law": any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) “AS IS, WHERE IS”:
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever; (4) "business day": any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address; (5) "governmental authority": any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign; (6)
"person": any individual, corporation, limited liability entity, partnership,
joint venture, or other legal entity or a governmental authority, whether
employed, hired, affiliated, owned, contracted with, or otherwise related or
unrelated to Lessee or Lessor; and (7) "UCC" or "Uniform Commercial Code": the
Uniform Commercial Code as in effect in the State or in any other applicable
jurisdiction; and any reference to an article (including Article 2A) or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code. (b) The following terms
when used herein or in any of the Schedules shall be construed as follows: (1)
"herein," "hereof," "hereunder," etc.: in, of, under, etc. this Lease or such
other Lease Document in which such term appears (and not merely in, of, under,
etc. the section or provision where the reference occurs); (2) "including":
means including without limitation unless such term is followed by the words
"and limited to," or similar words; and (3) "or": at least one, but not
necessarily only one, of the alternatives enumerated. Any defined term used in
the singular preceded by "any" indicates any number of the members of the
relevant class. Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time. Any reference to Lessor or Lessee shall include their permitted
successors and assigns. Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time.

 

21.        RIDERS. Riders Nos. 1 through 2 attached hereto are incorporated in
this Lease.

 

22.       CROSS-COLLATERALIZATION AND CROSS-DEFAULT. Notwithstanding anything to
the contrary provided herein or any other document, this Lease and any
Schedules, the Equipment and the Collateral in which Lessor now or hereafter has
an interest or are now or hereafter executed in connection herewith are
cross-collateralized and cross-defaulted with all other agreements between
Lessor and Lessee such that the Equipment and Collateral identified on each
Schedule or described herein, stand as security for all obligations of Lessee to
Lessor.

 

signatures on following page

 



21

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed as of the day and year first above set forth.

 

5J TRUCKING   Lessee           By: /s/ Matthew Flemming   Name: Matthew Flemming
  Title: CEO  

 

4090 N Hwy 79   Palestine, Texas 75801   Form of Organization: Limited liability
company   Jurisdiction of Organization: Texas   Federal Employer Identification
No.: 20-0679726   Organizational Number:    

 

5J OILFIELD SERVICES, LLC   Lessee       By: /s/ Matthew Flemming   Name:
Matthew Flemming   Title: CEO  

 

4090 N Hwy 79   Palestine, Texas 75801   Form of Organization: Limited liability
company   Jurisdiction of Organization: Texas   Federal Employer Identification
No.:    



Organizational Number    

 

UTICA LEASECO, LLC   Lessor       By: /s/ Ryann Whitmore   Name: Ryann Whitmore
  Title: Assistant Vice President       905 South Boulevard East   Rochester
Hills, Michigan 48307  

 



19

 

 

 

 

RIDER NO. 1 TO MASTER LEASE AGREEMENT

 

To and part of Master Lease Agreement dated as of the 27th day of February, 2020
(the "Lease"), between UTICA LEASECO, LLC, its successors and assigns
("Lessor"), 5J TRUCKING, a Texas limited liability company, d/b/a 5J and 5J
Trucking, LLC (“5J Trucking”), its successors and permitted assigns, and 5J
OILFIELD SERVICES, LLC, a Texas limited liability company (“5J Oil”), its
successors and permitted assigns, (hereafter referred to both individually, and
collectively (if more than one), as "Lessee").

 

AUTOMATED CLEARING HOUSE PAYMENTS.

 

All payments of Basic Rent pursuant to Section 2 of the Lease shall be paid by
automatic debit from Lessee’s bank account (the “Bank Account”) specified on the
Authorization for Pre-Arranged Payments attached hereto as Exhibit No. 1 (the
“Authorization”).

 

In addition to the conditions precedent specified in Section 5 of the Lease,
Lessor’s agreement to purchase and lease Equipment under a Schedule is
conditioned upon Lessor having received the Authorization duly executed by
Lessee, in form and substance satisfactory to Lessor.

 

In addition to the representations and warranties made by Lessee in Section 3 of
this Lease, Lessee represents, warrants and agrees that, as of the effective
date of this Lease and of each Schedule: (a) the Bank Account is Lessee’s
primary operating account as of the date of this Lease, and any additional bank
accounts specified on Exhibit No. 2 attached hereto constitute all other bank
accounts maintained by Lessee as of the date of this Lease; and (b) Lessee shall
provide to Lessor prior written notice if at any time the Bank Account ceases to
be Lessee’s primary operating account or if Lessee establishes other bank
accounts in addition to those specified on Exhibit No. 2 attached hereto.

 

In addition to the Events of Default specified in Section 15 of this Lease,
Lessee’s failure to maintain the Bank Account as its primary operating account,
without (a) prior notice to Lessor, (b) the designation of a replacement primary
operating account, and (c) execution and delivery to Lessor of an Authorization
with respect to such replacement account, shall constitute an Event of Default.

 

If any payment of Basic Rent or any other amount due under the Lease intended to
be paid by automated clearing house debit is not processed or returned on the
basis of insufficient funds in the designated bank account, upon demand, Lessee
shall pay Lessor a charge equal to five (5) percent of the amount of such
payment.

 

5J TRUCKING   Lessee         By: /s/ Matthew Flemming   Name:   Matthew Flemming
  Title: CEO         5J OILFIELD SERVICES, LLC   Lessee         By: /s/ Matthew
Flemming   Name: Matthew Flemming   Title: CEO  

 





 

 

Exhibit 1

 

[tm2011452d1_ex10-13img1.jpg] 

 





 

 

Exhibit 2

 

Bank Account Information of Lessee

 





 

 

 

 

RIDER NO. 2 TO MASTER LEASE AGREEMENT

 

To and part of Master Lease Agreement dated as of the 27th day of February, 2020
(the "Lease"), between UTICA LEASECO, LLC, its successors and assigns
("Lessor"), 5J TRUCKING, a Texas limited liability company, d/b/a 5J and 5J
Trucking, LLC (“5J Trucking”), its successors and permitted assigns, and 5J
OILFIELD SERVICES, LLC, a Texas limited liability company (“5J Oil”), its
successors and permitted assigns, (hereafter referred to both individually, and
collectively (if more than one), as "Lessee").

 

ADDITIONAL CONDITIONS PRECEDENT. In addition to the conditions precedent
specified in Section 5 of the Lease, Lessor’s agreement to purchase and lease
any Equipment under a Schedule is conditioned upon Lessor having received the
following, in form and substance reasonably satisfactory to Lessor: The Master
Lease Guaranty (the “Guaranty”), in form and substance satisfactory to Lessor,
duly executed by

 

SMG Industries, Inc.

 

(if more than one, collectively, the “Guarantor”).



 

If applicable, Lessee shall also deliver all original subleases for all or any
part of the Equipment or Collateral, together with an assignment of all rights
(but no obligations) by Lessee to Lessor thereunder.

 

UTICA LEASECO, LLC  Lessor     By: /s/ Ryann Whitmore  Name: Ryann Whitmore 
Title: Assistant Vice President 

 

5J TRUCKING   Lessee       By: /s/ Matthew Flemming   Name: Matthew Flemming  
Title: CEO  

 

5J OILFIELD SERVICES, LLC  Lessee     By: /s/ Matthew Flemming  Name: Matthew
Flemming  Title: CEO 

 



1

 

 

MASTER LEASE GUARANTY

 

THIS MASTER LEASE GUARANTY (this "Guaranty") is executed and delivered by

 

SMG Industries, Inc.

 

(if more than one, collectively, "Guarantor") in favor of UTICA LEASECO, LLC,
its successors and assigns ("Lessor"), in connection with that certain Master
Lease Agreement dated as of the 27th day of February, 2020, together with all
Equipment Schedules executed or to be executed pursuant thereto (the "Lease"),
between Lessor, 5J TRUCKING, a Texas limited liability company, d/b/a 5J and 5J
Trucking, LLC (“5J Trucking”), its successors and permitted assigns, and 5J
OILFIELD SERVICES, LLC, a Texas limited liability company (“5J Oil”), its
successors and permitted assigns, (hereafter referred to both individually, and
collectively (if more than one), as "Lessee"). All capitalized terms shall have
the meanings defined in the Lease Documents (as such term is defined in the
Lease).

 

In order to induce Lessor to enter into the Lease (execution and delivery hereof
being a condition precedent to Lessor’s obligations under the Lease), and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor hereby UNCONDITIONALLY GUARANTEES (a) to pay
Lessor in lawful money of the United States all Rents and other sums due under
the Lease Documents or otherwise, or any substitutions therefor, in the amounts,
at the times and in the manner set forth in the Lease Documents, plus all costs
and expenses; and (b) to perform, at the time and in the manner set forth in the
Lease Documents, all of the terms, covenants and conditions therein required to
be kept, observed or performed by Lessee (collectively, the “Obligations”). If
there is more than one guarantor of the Obligations, the obligations of each
guarantor are joint and several.

 

1.       This Guaranty is a continuing one and shall terminate only upon full
payment of all rents and all other sums due under the Lease Documents and the
performance of all of the terms, covenants and conditions therein required to be
kept, observed or performed by Lessee, including such payment and performance
under all schedules made a part of said Lease Documents, whether to be performed
before or after the last rent payment has been made under the Lease Documents.
Guarantor expressly waives the right to revoke or terminate this Guaranty,
including any statutory right of revocation under the laws of any state. This
Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).

 

2.       Guarantor authorizes Lessor, with Lessee’s consent where required,
without notice or demand, and without affecting his liability hereunder, from
time to time to: (a) change the amount, time or manner of payment of rent or
other sums reserved in the Lease Documents; (b) change any of the terms,
covenants, conditions or provisions of the Lease Documents; (c) amend, modify,
change or supplement the Lease Documents; (d) consent to Lessee’s assignment of
the Lease Documents or to the sublease of all, or any portion, of the equipment
covered by the Lease Documents; (e) receive and hold security for the payment of
this Guaranty or the performance of the Lease Documents, and exchange, enforce,
waive and release any such security; and (f) apply such security and direct the
order or manner of sale thereof as Lessor in its discretion may determine.

 

3.       Guarantor waives any right to require Lessor to: (a) proceed against
Lessee, any other guarantor or any other person directly or contingently liable
for the payment of any of the Obligations; (b) proceed against or exhaust any
security held from Lessee, any other guarantor or any other person directly or
contingently liable for the payment of any of the Obligations; (c) pursue any
other remedy in Lessor’s power whatsoever; or (d) notify Guarantor of any
adverse change in Lessee’s financial condition or of any default by Lessee in
the payment of any rent or other sums reserved in the Lease Documents or in the
performance of any term, covenant or condition therein required to be kept,
observed or performed by Lessee. Guarantor waives any defense arising by reason
of any disability or other defense of Lessee (except to the extent the
Obligations have been paid), any lack of authority of Lessee with respect to the
Lease Documents, the invalidity, illegality or lack of enforceability of the
Lease Documents from any cause whatsoever, the failure of Lessor to acquire
title to the equipment (if applicable) subject to the Lease Documents or to
perfect or maintain perfection of any interest therein or the cessation from any
cause whatsoever of the liability of Lessee (including, without limitation,
discharge in bankruptcy), and any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge, release or defense of a
guarantor or surety, or that might otherwise limit recourse against Guarantor;
provided, however, that Guarantor does not waive any defense arising from the
due performance by Lessee of the terms and conditions of the Lease Documents.
Lessor may, at Lessor’s election, foreclose on any security held by Lessor and
sell, lease, transfer or otherwise deal with such Equipment, by one or more
judicial or nonjudicial sales, without affecting or impairing in any way the
liability of Guarantor. Guarantor waives any defense arising out of any such
election by Lessor, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Lessor
against Lessee or any security. In the absence of agreeing to the waivers
contained in this paragraph, Guarantor may have the right of subrogation or
reimbursement against Lessee. For example, if Lessor elects to take back and
sell the Equipment through a nonjudicial sale, Guarantor gives up any potential
defenses by agreeing to the foregoing waivers. Guarantor also expressly waives
any defense or benefit that may be derived from any “one form of action” rule or
anti-deficiency statute he would otherwise have under the laws of any state.
Upon demand, Guarantor agrees to pay and perform the Obligations regardless of
any existing or future offset or claim which may be asserted by Guarantor. This
Guaranty and Guarantor’s payment obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment of any of
the Obligations is rescinded or must otherwise be restored or returned by
Lessor, all as though such payment had not been made. Lessor’s good faith
determination as to whether a payment must be restored or returned shall be
binding on Guarantor. Until the payment and performance of all Obligations due
or to be performed by Lessee, Guarantor shall have no right of subrogation
against Lessee, and waives any right to enforce any remedy which Lessor now has
or hereafter may have against Lessee, and waives any benefit of, and any right
to participate in, any security now or hereafter held by Lessor. Guarantor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of dishonor, and notices of acceptance of this Guaranty.
Guarantor also waives notice of and hereby consents to any amendment,
modification, supplement, extension, renewal or restatement of the Lease
Documents.

 



2

 

 

4.       Guarantor represents and warrants to Lessor that:

 

(a)       (1) The execution, delivery and performance hereof by Guarantor do not
contravene any law, governmental rule, regulation or order now binding on
Guarantor, or contravene the provisions of, or constitute a default under, or
result in the creation of any lien or encumbrances upon the property of
Guarantor under, any material agreement, indenture or other instrument to which
Guarantor is a party or by which he or his property is bound. (2) The financial
statements of Guarantor (copies of which have been furnished to Lessor) fairly
present Guarantor’s financial condition as of the date of such statements, and
since the date of such statements there has been no material adverse change in
such condition.

 

(b)       This Guaranty constitutes the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with the terms hereof,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally, and by applicable laws (including any applicable common law and
equity) and judicial decisions which may affect the remedies provided herein.

 

(c)       There are no pending actions or proceedings to which Guarantor is a
party, and there are no other pending or threatened actions or proceedings of
which Guarantor has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect. As used herein, “Material Adverse Effect” shall mean (1) a
materially adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of Guarantor, or (2) a material impairment
of the ability of Guarantor to perform his obligations under or to remain in
compliance with this Guaranty or of Lessor’s rights and remedies under this
Guaranty. Further, Guarantor is not in default under any financial or other
material agreement which, either individually or in the aggregate, would have a
Material Adverse Effect.

 

(d)       Guarantor acknowledges and agrees that Guarantor will enjoy a
substantial economic benefit by virtue of the extension of credit by Lessor to
Lessee pursuant to the Lease Documents.

 

5.       Guarantor covenants and agrees as follows: (a) Guarantor will provide
to Lessor on or before March 31 and August 31 of each year, financial statements
of Guarantor as of the immediately preceding December 31 and June 30,
respectively, prepared in reasonable detail and certified as true and correct by
Guarantor (Guarantor’s filing of its Form 10-K and 10-Q with the Securities and
Exchange Commission for the required reporting periods shall satisfy Guarantor’s
delivery obligations hereunder). (b) Guarantor will promptly execute and deliver
to Lessor such further documents, instruments and assurances and take such
further action as Lessor from time to time may request in order to carry out the
intent and purpose of this Guaranty and to establish and protect the rights and
remedies created or intended to be created in favor of Lessor hereunder. (c)
Guarantor has been advised by Lessor that the USA Patriot Act establishes
minimum standards of account information to be collected and maintained by
Lessor, and that to help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account; and specifically, this means that when Guarantor executes this
Guaranty, Lessor may ask for Guarantor’s name and address, date of birth, and
other information that will allow Lessor to identify Guarantor; and that Lessor
may also ask to see the driver’s license or other identifying documents of
Guarantor.

 

6.       A default shall be deemed to have occurred under this Guaranty upon the
occurrence of any of the following (each, an “Event of Default”): (a) Guarantor
shall fail to perform or observe any covenant, condition or agreement to be
performed or observed by him hereunder and such failure shall continue
unremedied for a period of ten (10) days after the earlier of the actual
knowledge of Guarantor or written notice thereof to Guarantor by Lessor; or (b)
Guarantor shall (1) be generally not paying his debts as they become due, (2)
take action for the purpose of invoking the protection of any bankruptcy or
insolvency law, or any such law is invoked against or with respect to Guarantor
or his property, and such petition filed against Guarantor is not dismissed
within sixty (60) days; or (c) there is an anticipatory repudiation of
Guarantor’s obligations pursuant to this Guaranty; or (d) any certificate,
statement, representation, warranty or audit contained herein or furnished with
respect to this Guaranty by or on behalf of Guarantor proving to have been false
in any material respect at the time as of which the facts therein set forth were
stated or certified, or having omitted any substantial contingent or
unliquidated liability or claim against Guarantor; or (e) a payment or other
default by Guarantor under any loan, lease, guaranty or other financial
obligation to Lessor or its affiliates which default entitles the other party to
such obligation to exercise remedies; or (f) a payment or other default by
Guarantor under any material loan, lease, guaranty or other material financial
obligation to any third party which default has been declared; (g) Guarantor
dies and his obligations in connection with this Guaranty are not assumed by a
person reasonably satisfactory to Lessor; or (h) an Event of Default shall have
occurred under, and as defined in, the Lease.

 



3

 

 

Upon an Event of Default hereunder, Lessor may, at its option (without election
of remedies), do any one or more of the following, all of which are hereby
authorized by Guarantor:

 

A.       declare this Guaranty and the other Lease Documents to be in default
and thereafter sue for and recover from the Guarantor and/or Lessee all
liquidated damages, accelerated rentals and/or other sums otherwise recoverable
from the Guarantor and/or Lessee under this Guaranty and the other Lease
Documents; and/or

 

B.        sue for and recover all damages then or thereafter incurred by Lessor
as a result of such Event of Default; and/or

 

C.        seek specific performance of Guarantor’s obligations hereunder.

 

In addition, Guarantor shall be liable for all reasonable attorneys’ fees and
other costs and expenses incurred by reason of any Event of Default or the
exercise of Lessor’s remedies hereunder and/or under the Lease Documents,
whether or not a lawsuit is filed. No right or remedy referred to in this
Section is intended to be exclusive, but each shall be cumulative, and shall be
in addition to any other remedy referred to above or otherwise available at law
or in equity, and may be exercised concurrently or separately from time to time.

 

The failure of Lessor to exercise the rights granted hereunder upon any Event of
Default shall not constitute a waiver of any such right upon the continuation or
reoccurrence of any such Event of Default.

 

The obligations of Guarantor hereunder are independent of the obligations of
Lessee. A separate action or actions may be brought and prosecuted against
Guarantor (or any thereof) whether an action is brought against Lessee or
whether Lessee be joined in any such action or actions.

 

7.       GUARANTOR AGREES THAT THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
LESSOR AND GUARANTOR HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MICHIGAN,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. Guarantor
agrees that any action or proceeding arising out of or relating to this Guaranty
may be commenced in any state or Federal court in the State of Michigan, and
agrees that a summons and complaint commencing an action or proceeding in any
such court shall be properly served and shall confer personal jurisdiction if
served personally or by certified mail to him at his address hereinbelow set
forth, or as he may provide in writing from time to time, or as otherwise
provided under the laws of the State of Michigan.

 

8.       GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH GUARANTOR AND LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS GUARANTY OR THE LEASE DOCUMENTS. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND GUARANTOR HEREBY ACKNOWLEDGES
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT HE HAS BEEN REPRESENTED IN THE
SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF HIS OWN FREE WILL, AND THAT HE HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 



4

 

 

9.       This Guaranty shall inure to the benefit of Lessor, its successors and
assigns, and shall be binding upon the personal representatives, heirs and
permitted assigns of Guarantor. The obligations of Guarantor hereunder may not
be assigned or delegated without the prior written consent of Lessor.

 

10.     All notices hereunder shall be in writing, personally delivered,
delivered by overnight courier service, sent by certified mail, return receipt
requested, addressed as follows:

 

If to Guarantor: SMG Industries, Inc.    710 N. Post Oak Road, Suite 315   
Houston, TX 77024     If to Lessor: UTICA LEASECO, LLC    905 South Boulevard
East    Rochester Hills, Michigan 48307 

 

or to such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.

 

11.     This Guaranty constitutes the entire agreement between the parties with
respect to the subject matter hereof and shall not be rescinded, amended or
modified in any manner except by a document in writing executed by both parties.
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.      This Guaranty may be executed in counterparts. Photocopies or facsimile
transmissions of signatures shall be deemed original signatures and shall be
fully binding on the parties to the same extent as original signatures.

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



5

 

 

IN WITNESS WHEREOF, Guarantor has caused this Master Lease Guaranty to be duly
executed as of the 27th day of February, 2020.

 

      SMG INDUSTRIES, INC.   a Delaware corporation       By: /s/ Matthew
Flemming       Its: President    

 

 

STATE OF ___________                    )

                                                              )            SS.

COUNTY OF ___________                )

 

The foregoing instrument was acknowledged before me _____ day of February, 2020,
by ___________, the _____________ of SMG Industries, Inc., a Delaware
corporation, on behalf of said corporation.



 

Notary Public,   Acting in the County of   My commission expires      



6

 

 

 

 

EQUIPMENT SCHEDULE 5J-0001

 

This Equipment Schedule 5J-0001 is executed pursuant to that certain Master
Lease Agreement dated as of the 27th day of February, 2020 (the "Lease"; which
is incorporated herein by reference). This Equipment Schedule, together with the
Lease and all other schedules and riders thereto, shall constitute one document.
To the extent of any conflict or inconsistency between the terms of this
Equipment Schedule and the Lease, the terms of this Equipment Schedule shall
prevail. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Lease

 

1.       LEASE OF EQUIPMENT. Pursuant to Section 5 of the Lease, the Lessor
shall lease to Lessee, and the Lessee shall lease from the Lessor, the Equipment
set forth in the schedule attached hereto.

 

FUNDING AMOUNT: $11,950,000.00

 

2.       TERM. Upon and after the date of execution hereof, the Equipment shall
be subject to the terms and conditions provided herein and in the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after May 27, 2020 (the
"Base Lease Commencement Date").

 

3.RENT.

 

a.During the period from the date hereof to the Base Lease Commencement Date
(the "Interim Term"), the pro-rated rent for said Equipment shall be as set
forth in the schedule below.

 

b.From and after the Base Lease Commencement Date, the monthly rent for said
Equipment during the term of this Lease shall be as set forth in the schedule
below.

 

Payment Date Amount 3/27/2020 $331,065.02 4/27/2020 $331,065.02 5/27/2020
$331,065.02 6/27/2020 $331,065.02 7/27/2020 $331,065.02 8/27/2020 $331,065.02
9/27/2020 $331,065.02 10/27/2020 $331,065.02 11/27/2020 $331,065.02 12/27/2020
$331,065.02 1/27/2021 $331,065.02 2/27/2021 $331,065.02 3/27/2021 $331,065.02
4/27/2021 $331,065.02 5/27/2021 $331,065.02 6/27/2021 $331,065.02 7/27/2021
$331,065.02 8/27/2021 $331,065.02 9/27/2021 $331,065.02

 



7

 

 

10/27/2021 $331,065.02 11/27/2021 $331,065.02 12/27/2021 $331,065.02 1/27/2022
$331,065.02 2/27/2022 $331,065.02 3/27/2022 $331,065.02 4/272022 $331,065.02
5/27/2022 $331,065.02 6/27/2022 $331,065.02 7/27/2022 $331,065.02 8/272022
$331,065.02 9/27/2022 $331,065.02 10/27/2022 $331,065.02 11/27/2022 $331,065.02
12/27/2022 $331,065.02 1/27/2023 $331,065.02 2/27/2023 $331,065.02 3/272023
$331,065.02 4/27/2023 $331,065.02 5/27/2023 $331,065.02 6/27/2023 $331,065.02
7/27/2023 $331,065.02 8/27/2023 $331,065.02 9/27/2023 $331,065.02 10/27/2023
$331,065.02 11/27/2023 $331,065.02 12/27/2023 $331,065.02 1/27/2024 $331,065.02
2/27/2024 $331,065.02 3/27/2024 $331,065.02 4/27/2024 $331,065.02 5/27/2024
$331,065.02

 

4.       LESSEE'S CONFIRMATION. Lessee hereby confirms and warrants to Lessor
that the Equipment: (a) will be inspected and determined to be in compliance
with all applicable specifications and that the Equipment is hereby accepted for
all purposes of the Lease; and (b) is at all times, including while in progress,
a part of the "Equipment" referred to in the Lease and is taken subject to all
terms and conditions therein and herein provided. Lessee hereby represents and
warrants to Lessor that, as of the date hereof, there is no Default or Event of
Default under any Schedule or any other Lease Document (as such terms are
defined in the Lease).

 

5.       LOCATION OF EQUIPMENT. The location of, and place where the Equipment
will be kept and maintained once delivered to Lessee, is at the locations listed
on Exhibit A to the Schedule of Equipment attached to this Schedule (the
“Equipment Locations”). Lessee agrees and acknowledges that the Equipment shall
not be removed from any of the Equipment Locations until all payments, including
all fees, charges, monthly payments, and the final payment, have been
indefeasibly paid in full to Lessor.

 



8

 

 

6.       COMMERCIAL LIABILITY INSURANCE. The amount of commercial liability
insurance referenced in Section 11 of the Lease is $2,000,000.00.

 

7.       PERSONAL PROPERTY TAXES. Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

8.       SCHEDULE OF STIPULATED LOSS VALUES. Exhibit A contains a Schedule of
Stipulated Loss Values which shall be applicable solely to the Equipment
described in this Equipment Schedule.

 

9. NO SETOFFS OR COUNTERCLAIMS. All payments under the Lease made by or on
behalf of Lessee shall be made without setoff or counterclaim and free and clear
of, and without deduction or withholding for or on account of, any federal,
state, or local taxes.

 

10.     RIDERS. Rider No. 1 attached hereto is incorporated in this Equipment
Schedule.

 

11.    INSERTION OF INFORMATION. Lessor is hereby authorized to insert such
factually correct information as is necessary to complete this Equipment
Schedule, including (without limitation) the date of execution, and the rental
payment amount(s) and factor(s).

 

12.     SECURITY INTEREST. In order to secure: (A) the prompt payment of the
Rent and all of the other amounts from time to time outstanding with respect
hereto and to each Schedule, and the performance and observance by Lessee of all
of the provisions hereof and thereof and of all of the other Lease Documents;
and (B) the prompt payment, performance and observance by Lessee of all other
obligations of Lessee to Lessor under any other agreement or instrument, both
now in existence and hereafter created (as the same may be renewed, extended or
modified), including (without limitation) any other Master Lease Agreements and
all Schedules now or hereafter executed pursuant thereto; Lessee hereby
collaterally assigns, grants, and conveys to Lessor, a first priority security
interest in and lien on all of Lessee’s right, title and interest in and to all
of the following (whether now existing or hereafter created, and including any
other collateral described on any rider hereto; collectively, the “Collateral”;
all terms used in this sentence but not otherwise defined in this Schedule or
the Lease shall have meanings given in the UCC): (1) the Lessee's Equipment
financed hereunder (to the extent this Lease is construed as a security
agreement), Equipment described in any Schedule or otherwise covered thereby
(including all inventory, fixtures or other property comprising the Equipment),
together with all related software (embedded therein or otherwise) and general
intangibles, all additions, attachments, accessories and accessions thereto
whether or not furnished or financed by the Lessor; (2) all subleases, chattel
paper, accounts, accounts receivable, security deposits, medallions, general
intangibles, deposit accounts, documents, other equipment, instruments,
inventory, investment property, letter of credit rights and any supporting
obligations related to any of the foregoing relating thereto, and any and all
substitutions, replacements or exchanges for any such item of Equipment or other
collateral, in each such case in which Lessee shall from time to time acquire an
interest; (3) all books and records pertaining to the foregoing; (4) all
property of Lessee held by Lessor, including all property of every description,
in the custody of or in transit to Lessor for any purpose, including
safekeeping, collection or pledge, for the account of Lessee or as to which
Lessee may have any right or power, including but not limited to cash and (5) to
the extent not otherwise included, all insurance, substitutions, replacements,
exchanges, accessions, proceeds and products of the foregoing, including without
limitation, insurance proceeds. The collateral assignment, security interest and
lien granted herein shall survive the termination, cancellation or expiration of
the Lease or a particular Schedule until such time as Lessee’s obligations
hereunder, thereunder and under the Lease Documents are fully and indefeasibly
discharged. The conveyance contemplated hereby is solely for the purpose of
granting to Lessor a security interest in the Equipment. All Equipment in which
an interest is conveyed hereby shall remain in the possession of Lessee pursuant
to the Lease, unless prior written consent is obtained from Lessor permitting
otherwise.

 

13.      FEES. Prior to or contemporaneously with the payment of the Funding
Amount by Lessor to Lessee (unless otherwise stated below), Lessee shall pay to
Lessor (a) any fees contemplated by any confidential fee letter between Lessor
and Lessee; (b) a security deposit equal to Three Hundred Thirty-One Thousand
Sixty-Five and 02/100 ($331,065.02) Dollars and (c) the cost of any reasonable
attorney fees incurred by Lessor in connection with the Lease or this Schedule
of Equipment, less all amounts previously paid to Lessor.

 



9

 

 

14.     SURCHARGE. Basic Rent shall be adjusted periodically based on
fluctuations of the Comerica Prime Rate (defined below), as set forth in this
paragraph.  Commencing on July 1, 2020 and on each July 1 and January 1
thereafter (each a “Determinate Date”), Lessor shall determine the current prime
rate publicly announced by Comerica Bank (the “Comerica Prime Rate”).  If on any
such Determination Date, the Comerica Prime Rate has increased .25% in excess of
4.75% (“Surcharge Base Rate”), Lessor will increase the Basic Rent by $3,310.65
per month for each .25% increase in the Surcharge Base Rate (the “Surcharge
Amount”).  At each Determination Date following the initial application of the
Surcharge Amount, Lessor shall thereafter adjust the Basic Rent in the amount of
the Surcharge Amount for each .25% fluctuation in the Surcharge Base Rate.  The
Surcharge Amount addition (or reduction, if applicable), will be added to (or
decreased from, if applicable) the monthly Basic Rent due under the Lease, and
will be due and payable with the next regularly scheduled Basic Rent payment
under such Schedule and on each payment date thereafter, until it is
recalculated on each January 1 or July 1 thereafter, as applicable.  In the
event that there are no Surcharge Base Rate increases in excess of .25%, the
Surcharge will not be applicable.  In no event shall the Basic Rent payment
reduce below the amount set forth in the Schedule.     

 

15.     REPRESENTATIONS AND WARRANTIES. In addition to the other representations
and warranties in this schedule and the other Lease Documents, to induce Lessor
to enter into this Schedule, Lessee represents and warrants as follows:

 

A.     All of the representations and warranties in the Lease, unless they
relate specifically to a particular date, are true and accurate in all material
respects as of the date of this Schedule and are hereby reaffirmed, ratified and
remade.

 

B.       Lessee has disclosed to Lessor all agreements, instruments and
organizational or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of
Lessee in connection with the preparation and negotiation of this Schedule or
any other Lease Document, when taken as a whole, contains any misstatement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading.

 

16.    EARLY TERMINATION OPTION. Provided that no default has occurred and is
continuing under the Lease, Lessee will have the following buy-out options (the
“Termination Value”) upon a minimum of thirty (30) days’ prior written notice:
(i) during the fifteenth (15th) month, twenty-fifth (25th) month, and the
thirty-seventh (37th) month of the Lease, Lessee shall have an early buy-out
option with respect to all but not less than all of the Equipment upon the
payment of (a) the amount listed on Exhibit B attached hereto for the applicable
time period when the buy-out option is to be exercised, plus (b) all other fees,
costs and sums due at such time in accordance with this Lease. In addition to
the Termination Value, the Lessee shall pay to Lessor an administrative charge
to be determined by Lessor to cover its time and expenses incurred in connection
with the exercise of the option to purchase, including, but not limited to,
reasonable attorney fees and costs. Furthermore, upon the exercise by the Lessee
of the option to purchase any of the Equipment, Lessee shall pay all applicable
sales and transfer taxes and all applicable fees payable to any governmental
authority as a result of the transaction contemplated by this Schedule. In such
event, the Termination Value shall be increased by any sales and transfer taxes.
If Lessee desires to exercise this option it shall provide Lessor with at least
thirty (30) days prior written notice of such intention. Partial prepayments or
payoffs may be permitted at Lessor's sole and absolute discretion subject to a
Termination Value determined by Lessor, provided that such prepayment or payoff
amounts shall be applied to amounts due under the Lease in inverse chronological
order of the Lease termination date, commencing first with the End of Term
Buyout Price and then the Termination Value. The Termination Value is presumed
to be a reasonable estimate of the amount of damages sustained by Lessor as a
result of the early termination of this Lease and Lessee agrees that the amount
is reasonable under the circumstances currently existing.



 

signatures on following page

 



10

 

 

 

 

DATE OF EXECUTION: the 27th day of February, 2020

 

UTICA LEASECO, LLC

Lessor

 

By:/s/ Ryann Whitmore   Name: Ryann Whitmore   Title:Assistant Vice President  

 

5J TRUCKING

Lessee

 

By:/s/ Matthew Flemming   Name: Matthew Flemming   Title:CEO  

 

5J OILFIELD SERVICES, LLC

Lessee

 

By:/s/ Matthew Flemming   Name: Matthew Flemming   Title:CEO  

 



11

 

 

Exhibit A

 

Loss Payment Date Percentage Factor   3/27/2020 110.0000%   4/27/2020 110.0000%
  5/27/2020 110.0000%   6/27/2020 100.0000%   7/27/2020 98.4587%   8/27/2020
96.8986%   9/27/2020 95.3192%   10/27/2020 93.7204%   11/27/2020 92.1020%  
12/27/2020 90.4636%   1/27/2021 88.8051%   2/27/2021 87.1263%   3/27/2021
85.4268%   4/27/2021 83.7064%   5/27/2021 81.9649%   6/27/2021 80.2020%  
7/27/2021 78.4174%   8/27/2021 76.6108%   9/27/2021 74.7821%   10/27/2021
72.9309%   11/27/2021 71.0569%   12/27/2021 69.1599%   1/27/2022 67.2395%  
2/27/2022 65.2956%   3/27/2022 63.3278%   4/272022 61.3358%   5/27/2022 59.3193%
  6/27/2022 57.2780%   7/27/2022 55.2116%   8/272022 53.1198%   9/27/2022
51.0023%   10/27/2022 48.8588%   11/27/2022 46.6890%   12/27/2022 44.4924%  
1/27/2023 42.2689%   2/27/2023 40.0180%   3/272023 37.7395%   4/27/2023 35.4330%
  5/27/2023 33.0981%   6/27/2023 30.7345%   7/27/2023 28.3418%   8/27/2023
25.9198%   9/27/2023 23.4680%   10/27/2023 20.9860%   11/27/2023 18.4736%  
12/27/2023 15.9302%   1/27/2024 13.3556%   2/27/2024 10.7493%   3/27/2024
8.1110%   4/27/2024 5.4403%   5/27/2024 2.7368%  

 

 

 

12

 





 

Exhibit B

 

Month of Lease Term  Payment Date   Buyout After Lease
Payment ($)  15  8/27/2021   $10,818,753.11  25  6/27/2022   $8,175,726.45  37 
6/27/2023   $4,837,403.36 

 



1

 

 

 

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE 5J-0001

 

 

To and part of Equipment Schedule 5J-0001 dated as of the 27th day of February,
2020 (the “Schedule”) executed pursuant to that certain Master Lease Agreement
dated as of the 27th day of February, 2020 (the "Lease"), each between UTICA
LEASECO, LLC, its successors and assigns ("Lessor"), 5J TRUCKING, a Texas
limited liability company, d/b/a 5J and 5J Trucking, LLC (“5J Trucking”), its
successors and permitted assigns, and 5J OILFIELD SERVICES, LLC, a Texas limited
liability company (“5J Oil”), its successors and permitted assigns, (hereafter
referred to both individually, and collectively (if more than one), as
"Lessee").

 

END OF TERM BUYOUT PRICE. Upon the expiration of the term of the Schedule,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable under the Lease, in cash,
an End of Term Buyout Price equal to $831,880.00; provided that the End of Term
Buyout Price will be reduced by any amounts received by Utica from the effective
date of the Lease through the receipt of the End of Term Buyout Price, for
Equipment that was sold during the term of the Lease (but only to the extent
that the sale was consented to in writing by Utica during the term of the
Lease). Upon receipt by Lessor of the End of Term Buyout Price, Lessor shall
release its interest in the Equipment covered by this Schedule.

 

As used herein, “Equipment” shall mean the Equipment described in this Schedule.

 

UTICA LEASECO, LLC

Lessor

 

By:/s/ Ryann Whitmore   Name:Ryann Whitmore   Title:Assistant Vice President  

 

5J TRUCKING,

Lessee

 

By: /s/ Matthew Flemming   Name: Matthew Flemming    Title: CEO   

 

5J OILFIELD SERVICES, LLC

Lessee

 

By: /s/ Matthew Flemming   Name: Matthew Flemming   Title: CEO  

 



1

 

 

 

 

SCHEDULE OF EQUIPMENT

 

Lessee:               5J TRUCKING and 5J OILFIELD SERVICES, LLC

 

Attached to Equipment Schedule No. 5J-0001

 

Location of Equipment:

 

1.4090 N US Hwy 79, Palestine, TX 75801

 

2.2451 West Murphy Street, Odessa, TX 79763

 

3.101 Rancho Grande, Floresville, TX 78114

 

4.In transit on US Interstate and state highway systems for the limited scope of
performing services for Lessee’s customers in the ordinary course of business

 

SEE EXHIBIT A ATTACHED

 



2

 